--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
LOAN AND SECURITY AGREEMENT


This LOAN AND SECURITY AGREEMENT dated as of June 27, 2009 (this "Agreement"),
is executed among EQUITY TRUST COMPANY, a South Dakota corporation ("ETC"),
which has its chief executive office located at 225 Burns Road, Elyria, Ohio
44035, STERLING ADMINISTRATIVE SERVICES, LLC, a Texas limited liability company
("SAS"; ETC and SAS each a "Co-Borrower" and collectively, the "Co-Borrowers"),
which has its chief executive office located at 7901 Fish Pond Road, Waco, Texas
76710, EQUITY ADMINISTRATIVE SERVICES, INC., an Ohio corporation (the
"Guarantor"), which has its chief executive office located at 225 Burns Road,
Elyria, Ohio 44035 and STERLING TRUST COMPANY, a Texas trust company (the
"Lender"), whose address is 700 17th Street, Denver Colorado 80202.
 
R E C I T A L S:


A.           Pursuant to the Acquisition Documents (as hereinafter defined), the
Co-Borrowers are acquiring substantially all of the assets of and operations of
the Lender.
 
B.           In connection therewith and in order to finance a portion of the
purchase price for the Acquisition, the Co-Borrowers, and the Guarantor desire
to enter into this Agreement with the Lender and (as applicable) to execute the
Note and other Loan Documents to and in favor of the Lender.
 
C.           Pursuant to the Co-Borrowers' request, the Lender is willing to
extend such financial accommodations to the Co-Borrowers under the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:
 
A G R E E M E N T S:


Section 1. DEFINITIONS.
 
1.1 Defined Terms.  For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
 
"Acquired Business" shall mean the business of providing custody and
administrative services for self-directed individual retirement accounts and
qualified business retirement plans acquired pursuant to the Asset Purchase
Agreement.
 
"Acquisition" shall mean the acquisition by the Co-Borrowers of the Acquired
Business from the Lender.
 
"Acquisition Documents" shall mean (a) the Asset Purchase Agreement, including
all schedules and exhibits thereto, and (b) each of the executory agreements
entered into in connection with the Acquisition.
 
"Affiliate" of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Lender, any entity administered or managed by the Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding,
investing in, servicing or otherwise dealing with commercial loans.  A Person
shall be deemed to be "controlled by" any other Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of
 

LOAN AND SECURITY AGREEMENT - Page 1
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

 the management and policies of such Person whether by contract, ownership of
voting securities, membership interests or otherwise.
 
"Allocable Amount" shall have the meaning set forth in Section 14 hereof.
 
"Amended and Restated Subaccounting Agreement" shall mean that certain Amended
and Restated Subaccounting Agreement dated June 27, 2009, the form of which is
attached as an exhibit to the Asset Purchase Agreement.
 
"Asset Disposition" shall mean the sale, lease, license, assignment or other
transfer (each a "Disposition") by a Co-Borrowers or any Subsidiary to any
Person (other than a Co-Borrower or any Subsidiary) of any asset or right of a
Co-Borrowers or any Subsidiary (including any Involuntary Disposition).
 
"Asset Purchase Agreement" shall mean that certain Asset Purchase Agreement
dated as of April 7, 2009, by and among, among others, the Co-Borrowers and the
Lender.
 
"Bankruptcy Code" shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.
 
"Business Day" shall mean any day other than a Saturday, Sunday, or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Dallas, Texas.
 
"Capital Expenditures" shall mean, with respect to any Person, all expenditures
(including Capitalized Lease Obligations) which, in accordance with GAAP, would
be required to be capitalized and shown on the balance sheet of such Person, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.
 
"Capital Lease" shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal, or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a "capital lease" on the financial statements of such
Person prepared in accordance with GAAP.
 
"Capital Securities" shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person's capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, or any other equivalent of such
ownership interest.
 
"Capitalized Lease Obligations" shall mean, as to any Person, all rental
obligations of such Person as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.
 
"Cash Equivalent Investment" shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or
 

LOAN AND SECURITY AGREEMENT - Page 2
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

corporate demand notes, in each case (unless issued by the Lender or its holding
company) rated at least A-l by Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. or P-l by Moody's Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker's acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with a commercial banking institution of the nature referred to in
clause (c), which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above, and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of the commercial banking
institution thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by the Lender.
 
"Change in Control" shall mean the occurrence of any of the following
events: (a) the Current Shareholders, collectively, shall cease to own and
control, directly or indirectly, at least fifty-one percent (51%) of the
outstanding Capital Securities of each Co-Borrowers and the Guarantor; or (b) a
Co-Borrower or the Guarantor shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Capital Securities of each of its
Subsidiaries.  For the purpose hereof, the terms "control" or "controlling"
shall mean the possession of the power to direct, or cause the direction of, the
management and policies of a Person by contract or voting of securities or
ownership interests, and any pledge of any Capital Security which, if exercised,
would result in a change of control under clause (a) above shall be deemed to be
a loss of such "control".
 
"Closing Date" shall mean the date on which the Lender has received executed
counterpart signature pages of this Agreement from each of the signatories and
the conditions set forth in Section 3 have been fulfilled.
 
"Collateral" shall have the meaning set forth in Section 6.1 hereof.
 
"Collateral Access Agreement" shall mean an agreement in form and substance
reasonably satisfactory to the Lender pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
the Co-Borrowers or any Subsidiary, acknowledges the Liens of the Lender and
waives or subordinates any Liens held by such Person on such property, and, in
the case of any such agreement with a mortgagee or lessor, permits the Lender
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete, sell,
and/or remove any collateral stored or otherwise located thereon.
 
“Compliance Certificate” shall mean the Compliance Certificate to be provided by
the Co-Borrowers to the Lender pursuant to this Agreement, in the form of
Exhibit C, and all supporting schedules.
 
"Contingent Liability" and "Contingent Liabilities" shall mean, with respect to
any Person respectively, each obligation and liability of such Person and all
such obligations and liabilities of such Person incurred pursuant to any
agreement, undertaking or arrangement by which such Person:  (a) guarantees,
endorses or otherwise becomes or is contingently liable upon (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the indebtedness, dividend, obligation or other liability
of any other Person in any manner (other than by endorsement of instruments in
the course of collection), including any indebtedness, dividend or other
obligation which may be issued or incurred at some future time; (b) guarantees
the payment of dividends or other distributions upon the shares or ownership
interest of any other Person; (c) undertakes or agrees (whether contingently or
otherwise):
 

LOAN AND SECURITY AGREEMENT - Page 3
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

 (i) to purchase, repurchase, or otherwise acquire any indebtedness, obligation,
or liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions, or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property, or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss.  The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be
(x) the outstanding principal amount of the indebtedness, obligation, or other
liability guaranteed or supported thereby at any time then due and payable, if
such amount can be determined, or (y) if the amount described in clause (x)
hereof cannot be so determined, the maximum permitted principal amount of the
indebtedness, obligation, or other liability guaranteed or supported thereby.
 
"Contract" shall have the meaning set forth in the Asset Purchase Agreement.
 
"Current Shareholders" shall Richard Desich, Jeffery A. Desich and Richard A.
Desich and any trusts or other Persons controlled by Richard Desich, Jeffery A.
Desich and Richard A. Desich.
 
"Custodial Account" shall have the meaning set forth in the Asset Purchase
Agreement.
 
"Custodial Agreements" shall have the meaning set forth in the Asset Purchase
Agreement.
 
"Custodial Assets" shall have the meaning set forth in the Asset Purchase
Agreement.
 
"Custodial Deposits" shall have the meaning set forth in the Asset Purchase
Agreement.
 
"Custodial Rights" shall have the meaning set forth in the Asset Purchase
Agreement.
 
"Debt" shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person for borrowed money of such Person (including principal, interest,
fees and charges), whether or not evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations to pay the deferred purchase price of
property or services; (c) all obligations, contingent or otherwise, with respect
to the maximum face amount of all letters of credit (whether or not drawn),
bankers' acceptances and similar obligations issued for the account of such
Person, and all unpaid drawings in respect of such letters of credit, bankers'
acceptances and similar obligations; (d) all indebtedness secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person (provided, however, if such Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the fair market value of the property
subject to such Lien at the time of determination); (e) the aggregate amount of
all Capitalized Lease Obligations of such Person; (f) all Contingent Liabilities
of such Person, whether or not reflected on its balance sheet; (g) all Hedging
Obligations of such Person; (h) all Debt of any partnership of which such Person
is a general partner (except to the extent that such Debt is non-recourse to
such Person); and (i) all monetary obligations of such Person under (i) a
so-called synthetic, off-balance sheet, or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  Notwithstanding the foregoing,
Debt shall not include current trade payables and accrued expenses
 

LOAN AND SECURITY AGREEMENT - Page 4 
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

incurred by such Person in accordance with customary practices and in the
ordinary course of business of such Person.
 
"Default" shall mean any event which, with the giving of notice, the passage of
time or both, would constitute an Event of Default.
 
"Default Rate" shall mean a per annum rate of interest equal to the rate then in
effect plus two percent (2.00%).
 
"Depreciation" shall mean, with respect to any Person, the total amounts added
to depreciation, amortization, obsolescence, valuation and other proper
reserves, as reflected on such Person's financial statements and determined in
accordance with GAAP.
 
"EBITDA" shall mean, with respect to any Person, for any period, the sum for
such period and such Person (determined on a consolidated basis for such Person)
of: (a) Net Income, plus (b) Interest Expense, plus (c) federal and state income
taxes, plus (d) Depreciation, plus (e) non-cash management compensation expense,
plus (f) all other non-cash charges, in each case to the extent included in
determining Net Income for such period, plus (g) any cash expense incurred in
connection with the Acquisition during such period plus (h) any other
non-recurring expense or charge which has been deducted in calculating Net
Income for such period and which has been approved by the Lender to be added
back in calculating EBITDA.
 
"Eligible Assignee" means an Affiliate of the Lender.
 
"Employee Plan" shall mean with respect to any Person, each plan, fund, program,
agreement, arrangement or scheme, including each plan, fund, program, agreement,
arrangement or scheme maintained or required to be maintained under applicable
law that is at any time sponsored or maintained or required to be sponsored or
maintained by such Person or to which such Person makes or has made, or has or
has had an obligation to make, contributions providing for employee benefits or
for the remuneration, direct or indirect, of the employees, former employees,
directors, officers, consultants, independent contractors, contingent workers or
leased employees of such Person or the dependents of any of them (whether
written or oral), including: each deferred compensation, bonus, incentive
compensation, stock purchase, stock option and other equity compensation plan;
each "welfare" plan (within the meaning of Section 3(1) of ERISA determined
without regard to whether such plan is subject to ERISA); each "pension" plan
(within the meaning of Section 3(2) of ERISA, determined without regard to
whether such plan is subject to ERISA); and each severance, retention or change
of control plan or agreement, health, supplemental unemployment benefit,
hospitalization insurance, medical, dental, or life insurance, disability
insurance, legal services and each other employee benefit plan, fund, program,
agreement or arrangement.
 
"Environmental Laws" shall mean all present or future federal, state, or local
laws, statutes, rules, regulations, ordinances and codes, together with all
administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 

LOAN AND SECURITY AGREEMENT - Page 5
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

"Event of Default" shall have the meaning set forth in Section 11 hereof.
 
"Excluded Property" means, collectively:
 
(a)           any lease, permit, or license or any agreement entered into by any
Co-Borrower (i) that prohibits or requires the consent of any Person other than
the Co-Borrowers and their Affiliates as a condition to the creation of a Lien
on any right, title, or interest in such permit, license, or agreement or
(ii) to the extent that any applicable law prohibits the creation of a Lien
thereon, but, with respect to the prohibitions described in the foregoing
clauses (i) and (ii), only to the extent, and for as long as, such prohibition
is not waived, terminated, or rendered unenforceable or otherwise deemed
ineffective by the UCC or any applicable law;
 
(b)           fixed or capital assets owned by any Co-Borrower that are subject
to a purchase money Lien or a Capital Lease if the agreement pursuant to which
such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person other than the Co-Borrowers or
any of their Affiliates as a condition to the creation of any other Lien on such
equipment; provided, however, that, the foregoing exclusions shall in no way be
construed (i) to apply to the extent that any described prohibition is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other
applicable law, (ii) to limit, impair, or otherwise affect the Lender's
continuing security interests in and Liens upon any rights or interests of the
Co-Borrowers in or to (A) monies due or to become due under any described
contract, lease, permit, license, charter, or license agreement (including any
Accounts), or (B) any proceeds, products, substitutions, or replacements of the
sale, license, lease, or other disposition thereof (unless such proceeds,
products, substitutions, or replacements would otherwise constitute Excluded
Property), or (iii) to apply at any time that such prohibitions are no longer
effective and enforceable or at any time that the consent of the other party to
the agreement, as applicable, is obtained to the grant of a security interest in
and to such asset in favor of the Lender;
 
(c)           all assets acquired in connection with a Permitted Acquisition
that are subject to the Liens of another lender permitted by clause (n) of the
definition of Permitted Liens; and
 
(d)           any right, title and interest of any Co-Borrower in and to the
Acquisition Documents that is enforceable against the Lender, including any
right to indemnification thereunder and any right arising as a result of the
breach by the Lender of any obligation thereunder or any false representation or
warranty thereunder; provided that each Co-Borrower agrees that any
noncompetition, confidentiality or similar covenants contained in the
Acquisition Documents shall no longer be binding on the Lender if the Lender
re-acquires the assets acquired in the Acquisition under the terms of this
Agreement as a result of the exercise of the rights and remedies hereunder;
 
provided, however, that in no event shall the term "Excluded Property" include
any Custodial Agreements, Deposit Accounts, Subaccounting Agreements, any of the
assets of the Acquired Businesses or otherwise acquired by the Co-Borrowers
under or in connection with the Acquisition or any of the products and proceeds
thereof.
 
"Funded Debt" shall mean, as to any Person, all indebtedness for borrowed money
and that portion of Capitalized Lease Obligations that should be treated as
principal in accordance with GAAP, in each case that matures more than one year
from the date of the creation of such indebtedness (or such indebtedness that is
renewable or extendible, at the option of such Person, to a date more than one
year from such date).
 
"GAAP" shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards
 

LOAN AND SECURITY AGREEMENT - Page 6
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Board (or agencies with similar functions of comparable stature and authority
within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination, provided, however, that interim
financial statements or reports shall be deemed in compliance with GAAP despite
the absence of footnotes and fiscal year-end adjustments as required by GAAP.
 
"Governmental Authority" shall mean any federal, state, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions for or pertaining to any government or court, in each case whether
associated with the United States, a state, district or territory thereof, or a
foreign entity or government.
 
"Guarantor Payment" shall have the meaning set forth in Section 14 hereof.
 
"Hazardous Substances" shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could reasonably be
expected to become friable, urea formaldehyde foam insulation, dielectric fluid
containing levels of polychlorinated biphenyls, radon gas, and mold; (b) any
chemicals, materials, pollutant, or substances defined as or included in the
definition of "hazardous substances", "hazardous waste", "hazardous materials",
"extremely hazardous substances", "restricted hazardous waste", "toxic
substances", "toxic pollutants", "contaminants", "pollutants" or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, the exposure to, or release of which is
prohibited, limited or regulated by any Governmental Authority or for which any
duty or standard of care is imposed pursuant to, any Environmental Law.
 
"Hedging Agreement" shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
 
"Hedging Obligation" shall mean, as of any date of determination, with respect
to any Person, any liability of such Person under any Hedging Agreement.
 
"Indemnified Party" and "Indemnified Parties" shall mean, respectively, each of
the Lender and any parent corporation, Affiliate or Subsidiary of the Lender,
and each of their respective officers, directors, employees, attorneys and
agents, and all of such parties and entities.
 
"Intellectual Property" shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
 
"Interest Expense" shall mean, with respect to any Person, for any period, the
sum of the following determined for such Person on a consolidated basis: (a) all
interest and like charges payable with respect to that fiscal period to a lender
in connection with borrowed money or the deferred purchase price of assets that
are treated as interest in accordance with GAAP, plus (b) the portion of
Capitalized Lease Obligations with respect to that fiscal period that should be
treated as interest in accordance with GAAP, plus (c) all charges paid or
payable (without duplication) during that period with respect to any Hedging
Agreements.
 
"Interest Rate" shall mean, as of any date and subject to the proviso below, the
Prime Rate in effect on such date; provided, however, that in no event shall the
Interest Rate be less than 2.25% per annum or more than 4.25% per annum.
 

LOAN AND SECURITY AGREEMENT - Page 7
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

"Investment" shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, or by becoming obligated with respect to a Contingent Liability
in respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).
 
"Involuntary Disposition" shall mean any loss of, damage to, destruction of, or
any condemnation or other taking for public use of, any property of either
Co-Borrower or any Subsidiary.
 
"Lien" shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset, or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.
 
"Liquidity" shall mean, with respect to any Person and at any time, all such
Person's cash and Cash Equivalent Investments at such time.
 
"Loan Documents" shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by Obligor for the benefit of the Lender pursuant to any of the
foregoing.
 
"Mandatory Prepayment" shall have the meaning set forth in
Section 2.1(d) hereof.
 
"Material Adverse Effect" shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, financial
condition or results of operations of the Obligors taken as a whole, (b) a
material impairment of the ability of the Obligors to perform any of the
Obligations under any of the Loan Documents, or (c) a material adverse effect on
(i) any substantial portion of the Collateral, (ii) the legality, validity,
binding effect, or enforceability against the Obligors of any of the Loan
Documents, (iii) the perfection or priority of any Lien encumbering any
substantial portion of the Collateral granted to the Lender under any Loan
Document, or (iv) the rights or remedies of the Lender under any Loan Document.
 
"Maturity Date" shall mean June 26, 2016.
 
"Net Cash Proceeds" shall mean:
 
(a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by either Co-Borrower
pursuant to such Asset Disposition net of (i) the reasonable direct costs
relating to such sale, transfer, or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by a Co-Borrower to be payable by the applicable
Co-Borrower or any Subsidiary as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), and
(iii) amounts required to be applied to the repayment of any Debt of the
applicable Co-Borrower secured by a prior Lien on the asset subject to such
Asset Disposition (other than the Term Loan); and
 
(b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by either Co-Borrower or any Subsidiary pursuant to such
issuance, net of the reasonable direct costs of either Co-Borrower or such
Subsidiary relating to such issuance
 

LOAN AND SECURITY AGREEMENT - Page 8
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

(including sales and underwriters' commissions).
 
"Net Income" shall mean, with respect to any Person and for any period, the net
income (or loss) of such Person for such period as determined in accordance with
GAAP on a consolidated basis, excluding any gains or losses from Dispositions,
any extraordinary gains or losses and any gains or losses from discontinued
operations.
 
"Net Worth" means, in respect of a Person and as of any applicable date of
determination, all amounts which, in conformity with GAAP, would be included as
stockholders' equity on a balance sheet of such Person.
 
"Non-Excluded Taxes" shall have the meaning set forth in Section 2.3(a) hereof.
 
"Note" shall mean a promissory note in the form prepared by and acceptable to
the Lender, dated as of the date hereof, in the principal amount of the Term
Loan and maturing on the Maturity Date, duly executed by the Co-Borrowers and
payable to the order of the Lender, together with any and all renewal,
extension, modification or replacement notes executed by the Co-Borrowers and
delivered to the Lender and given in substitution therefor.
 
"Obligations" shall mean the Term Loan and all interest accrued thereon
(including interest which would be payable post-petition in connection with any
bankruptcy or similar proceeding, whether or not permitted as a claim
thereunder), any fees due the Lender hereunder, any expenses incurred by the
Lender hereunder and all other liabilities and obligations under this Agreement
or any other Loan Document, howsoever created, arising or evidenced, whether
direct or indirect, joint or several, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all renewals,
extensions, restatements or replacements of any of the foregoing.
 
"Obligor" shall mean each Co-Borrower, any Subsidiary of a Co-Borrower that is
joined as an "Obligor" pursuant to Section 9.9 and the Guarantor.
 
"Organizational Identification Number" means, with respect to a Person, the
organizational identification numbers assigned to such Person by the applicable
governmental unit or agency of the jurisdictions of organization of such Person.
 
"Other Taxes" shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.
 
"Permitted Acquisition" shall have the meaning set forth in Section 9.2.
 
"Permitted Asset Disposition" shall mean (a) the sale or lease of inventory in
the ordinary course of business; (b) the sale, lease, assignment, or other
transfer of obsolete or worn-out property which is no longer used or useful in
the conduct of the business of a Co-Borrower or any Subsidiary; (c) the sale of
delinquent receivables in the ordinary course of business in connection with the
collection or compromise thereof, to the extent that the amount of such
delinquent receivables so sold does not exceed $750,000 individually or in the
aggregate for both Co-Borrowers and their Subsidiaries in any one fiscal year;
and (d) the sale, lease, assignment, or other transfer of property by any
Subsidiary of a Co-Borrower to such Co-Borrower or another Subsidiary of such
Co-Borrower, provided that such property continues to constitute Collateral.
 
"Permitted Liens" shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith
 

LOAN AND SECURITY AGREEMENT - Page 9
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and in respect of which no Lien has been filed;
(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law, and (ii) Liens in the form of deposits or pledges incurred in
connection with worker's compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds, and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of a Co-Borrower or its Subsidiaries  or
materially impair the use thereof in the operation of a Co-Borrower's or such a
Subsidiaries' business and, in each case, for which it maintains adequate
reserves in accordance with GAAP and in respect of which no Lien has been filed;
(c) Liens described on Schedule 9.1 as of the Closing Date and the replacement,
extension, or renewal of any such Lien upon or in the same property subject
thereto arising out of the extension, renewal or replacement of the Debt secured
thereby (without increase in the principal amount thereof, excluding the effect
of the capitalization of interest); (d) attachments, appeal bonds, judgments and
other similar Liens, for sums not exceeding $250,000 in the aggregate arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings and to the
extent such judgments or awards do not constitute an Event of Default under
Section 11.7 hereof; (e) easements, rights of way, restrictions, minor defects
or irregularities in title and other similar Liens not interfering in any
material respect with the ordinary conduct of the business of the Co-Borrowers
or any of their Subsidiaries; (f) Liens arising in connection with Capitalized
Lease Obligations (and attaching only to the property being leased) not
prohibited by this Agreement; (g) Liens that constitute purchase money security
interests on any property securing Debt not prohibited by this Agreement and
incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within
thirty (30) days of the acquisition thereof and attaches solely to the property
so acquired; (h) Liens granted to the Lender hereunder and under the Loan
Documents; (i) rights of lessees or sublessees in assets leased by a Co-Borrower
or a Subsidiary; (j) rights of set-off upon cash deposits with depository
institutions; (k) Liens of a collecting bank as provided pursuant to
Section 4-210 of the UCC; (l) Liens of sellers of goods under Article 2 of the
UCC securing the unpaid purchase price for such goods and related expenses (and
attaching only to the goods purchased); (m) Liens encumbering the assets
acquired in the Acquisition that were in existence prior to the Closing Date
which were not disclosed by the Lender to the Co-Borrowers under the Asset
Purchase Agreement; and (n) Liens encumbering assets acquired in a Permitted
Acquisition; provided that (i) such Lien extends only to the assets acquired;
(ii)  any such Lien attaches to such property within thirty (30) days of the
acquisition thereof; and (iii) the holder of such Liens enters into an
intercreditor agreement with the Lender in form and substance satisfactory to
the Lender to specifically define the assets in which each such party shall have
a first priority Lien and to set forth such other provisions protecting the
Lender’s rights in and to the Collateral as the Lender may reasonably request.
 
"Person" shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.
 
"Prime Rate" shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently published by the Wall Street
Journal as the prime rate.  The effective date of any change in the Prime Rate
shall for purposes hereof be the date the Prime Rate changes.  The Lender shall
not be obligated to give notice of any change in the Prime Rate.
 

LOAN AND SECURITY AGREEMENT - Page 10
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

"Regulatory Action" shall mean the issuance against any Obligor of any formal
administrative action, temporary or permanent, by any federal or state
regulatory agency having jurisdiction or control over such Obligor, such action
taking the form of, but not limited to: (a) any formal directive citing
conditions or activities deemed to be unsafe or unsound or breaches of fiduciary
duty or law or regulation; (b) a cease and desist order; (c) the suspension or
removal of Jeffrey A. Desich as an executive officer or director of an Obligor;
or (d) any breach of a capital maintenance agreement.
 
"Regulatory Capital Requirements" shall mean the regulatory capital required by
any Governmental Authority.
 
"Regulatory Change" shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any Governmental Authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Lender or
its lending office, in each case which occurs after the date of this Agreement.
 
"Subaccounting Agreements" shall mean any Contract pursuant to which any
Co-Borrower provides, on behalf of or as agent for a bank or other financial
institution, sub-accounting, record-keeping or other services with respect to
account activities in Custodial Accounts held by such Co-Borrower with such bank
or other financial institution, including the Amended and Restated Subaccounting
Agreement.
 
"Subsidiary" and "Subsidiaries" shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Co-Borrowers, but, with
respect to the Co-Borrowers, shall not include Unrestricted Subsidiaries.
 
"Taxes" shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.
 
"Term Loan" shall mean the portion of the purchase price for the Acquisition
financed hereby in the original principal amount of $46,049,830.06.
 
"UCC" shall mean the Uniform Commercial Code in effect in the state of Texas
from time to time.
 
"United Western Bank" shall mean United Western Bank, a federal savings bank,
whose address is 700 17th Street, Denver Colorado 80202.
 
"Unrestricted Subsidiaries" shall have the meaning set forth in Section 9.9.
 
"Voidable Transfer" shall have the meaning set forth in Section 13.19 hereof.
 
"Wholly-Owned Subsidiary" shall mean any Subsidiary of which or in which any
Co-Borrower owns, directly or indirectly, one hundred percent (100%) of the
Capital Securities of such Subsidiary.
 

LOAN AND SECURITY AGREEMENT - Page 11
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

1.2 Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP.  Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Lender pursuant
hereto shall be made and prepared, both as to classification of items and as to
amount, in accordance with GAAP as used in the preparation of the financial
statements of each Obligor on the date of this Agreement.  If any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Lender hereunder or in the
calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of each
Obligor will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, each
Obligor will furnish financial statements in accordance with such changes, but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes.  Calculations with respect to financial covenants required to
be stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by each
Obligor's accountants.
 
1.3 Other Terms Defined in UCC.  All other capitalized words and phrases used
herein and not otherwise specifically defined herein shall have the respective
meanings assigned to such terms in the UCC, to the extent the same are used or
defined therein.
 
1.4 Other Interpretive Provisions.
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.  Whenever the context so requires, the neuter
gender includes the masculine and feminine, the single number includes the
plural, and vice versa, and in particular the word "Co-Borrowers" shall be so
construed.
 
(b) Section and Schedule references are to this Agreement unless otherwise
specified.  The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
 
(c) The term "including" is not limiting, and means "including, without
limitation".
 
(d) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding", and the word "through" means "to and
including".
 
(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to
 

LOAN AND SECURITY AGREEMENT - Page 12
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

any statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
 
(f) To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall govern.
 
(g) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
 
Section 2. LENDER FINANCING.
 
2.1 Term Loan.
 
(a) Term Loan.  Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties of
the Obligors set forth herein and in the other Loan Documents, the Lender agrees
to finance a portion of the purchase price for the Acquisition in the principal
amount equal to the Term Loan.  The financing provided by the Lender shall be
effective on the Closing Date.  The Term Loan shall partially finance the
Acquisition.  The Term Loan may be prepaid in whole or in part on any date of
the payment of any installment of principal without penalty, but shall be due in
full on the Maturity Date.
 
(b) Interest and Payments.  Except as otherwise provided in this Section 2.1(b),
the principal amount of the Term Loan outstanding from time to time shall bear
interest at the Interest Rate.  Accrued and unpaid interest on the Term Loan
outstanding from time to time, shall be due and payable monthly, in arrears,
commencing on August 1, 2009, and continuing on the first (1st) day of each
calendar month thereafter, and on the Maturity Date.  From and after maturity,
or after the occurrence and during the continuation of an Event of Default,
interest on the outstanding principal balance of the Term Loan shall accrue at
the Default Rate and shall be payable upon demand from the Lender.
 
(c) Interest and Principal Payments.  Payments of principal shall be made in
eighty-four (84) equal monthly installments each in the amount of $548,212.26,
together with an additional amount representing accrued and unpaid interest on
the principal amount of the Term Loan outstanding as set forth above, beginning
on August 1, 2009, and continuing on the first (1st) day of each month
thereafter, with a final payment of all outstanding principal and accrued
interest due on the Maturity Date.  Principal amounts repaid on the Term Loan
may not be borrowed again.
 
(d) Prepayment.  The Co-Borrowers shall make a prepayment (the "Mandatory
Prepayment") of the outstanding principal amount of the Term Loan until paid in
full upon the occurrence of any of the following events, at the following times
and in the following amounts:
 
(i) within five (5) calendar days after the receipt by any Co-Borrower or by any
Subsidiary of any Net Cash Proceeds from any Asset Disposition other than a
Permitted Asset Disposition, in an amount equal to 100% of such Net Cash
Proceeds; provided that if a Co-Borrower shall deliver to the Lender a
certificate to the effect that the applicable Co-Borrower or Subsidiary intends
to apply the Net Cash Proceeds from such event, within 180 days after receipt of
such Net Cash Proceeds, to acquire real property, equipment or other tangible
assets to be used in the business of the applicable Co-Borrower or Subsidiary,
and certifying that no Default or Event of Default has
 

LOAN AND SECURITY AGREEMENT - Page 13
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of such event except to the extent of any Net Cash
Proceeds therefrom that have not been so applied by the end of such 180-day
period, at which time a prepayment shall be required in an amount equal to the
Net Cash Proceeds that have not been so applied.
 
(ii) Concurrently with the receipt by any Co-Borrower or by any Subsidiary of
any Net Cash Proceeds from any issuance of Capital Securities in an amount equal
to 100% of such Net Cash Proceeds, excluding however, (A) any issuance of
Capital Securities pursuant to any employee or director option program, benefit
plan or compensation program, (B) any issuance of Capital Securities by a
Subsidiary to any Co-Borrower or another Subsidiary or (C) any issuance of
Capital Securities by a Co-Borrower, if a Co-Borrower shall deliver to the
Lender a certificate to the effect that the applicable Co-Borrower intends to
apply the Net Cash Proceeds from such event, within 120 days after receipt of
such Net Cash Proceeds, to pay the purchase price for a Permitted Acquisition,
and certifying that no Default or Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of such event except to the extent of any Net Cash Proceeds therefrom
that have not been so applied by the end of such 120-day period, at which time a
prepayment shall be required in an amount equal to the Net Cash Proceeds that
have not been so applied.
 
Voluntary prepayments may be made on any scheduled payment date, without premium
or penalty.  The principal amount of all prepayments shall be applied as
follows: first, to any expenses, legal fees or other fees due and owing, second,
to any outstanding interest, and third, to the principal amount of the Term
Loan, and shall be applied to reduce each remaining installments of the Term
Loan by an amount equal to the amount of the prepayment divided by the number of
installments remaining.
 
2.2 Interest and Fee Computation; Collection of Funds.  Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days
elapsed.  Principal payments submitted in funds not immediately available shall
continue to bear interest until collected.  If any payment to be made by the
Co-Borrowers hereunder or under the Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment.  Notwithstanding anything to the contrary contained herein, the
final payment due under the Term Loan must be made by wire transfer or other
immediately available funds.  All payments made by the Co-Borrowers hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense.  To the extent permitted by applicable law, all payments
hereunder or under any of the Loan Documents (including any payment of
principal, interest, or fees) to, or for the benefit, of any Person shall be
made by the Co-Borrowers free and clear of, and without deduction or withholding
for, or account of, any taxes now or hereinafter imposed by any taxing
authority.
 
2.3 Taxes.
 
(a) All payments made by the Obligors under the Loan Documents shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions, or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Lender as a result of a present or former connection between the Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or
 

LOAN AND SECURITY AGREEMENT - Page 14
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

taxing authority thereof or therein (other than any such connection arising
solely from the Lender having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document).  If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions, or withholdings (collectively, "Non-Excluded Taxes") or Other
Taxes are required to be withheld from any amounts payable to the Lender
hereunder, the amounts so payable to the Lender shall be increased to the extent
necessary to yield to the Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement.
 
(b) The Co-Borrowers shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(c) At the request of the Co-Borrowers and at the Co-Borrowers' sole cost, the
Lender shall take reasonable steps to (i) contest its liability for any
Non-Excluded Taxes or Other Taxes that have not been paid, or (ii) seek a refund
of any Non-Excluded Taxes or Other Taxes that have been paid.
 
(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Co-Borrowers, as promptly as possible thereafter the Co-Borrowers shall send to
the Lender a certified copy of an original official receipt received by the
Co-Borrowers showing payment thereof.  If the Co-Borrowers fail to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Lender the required receipts or other required
documentary evidence or if any Governmental Authority seeks to collect a
Non-Excluded Tax or Other Tax directly from the Lender for any other reason, the
Co-Borrowers shall indemnify the Lender on an after-tax basis for any
incremental taxes, interest or penalties that may become payable by the Lender.
 
(e) The agreements in this Section shall survive the satisfaction and payment of
the Obligations and the termination of this Agreement.
 
2.4 Nature of Term Loan.  The Term Loan shall constitute one general obligation
of the Co-Borrowers, and shall be secured by Lender's priority security interest
in and Lien upon all of the Collateral and by all other security interests,
Liens, claims and encumbrances heretofore, now or at any time or times hereafter
granted by either Co-Borrower and or any Subsidiary to the Lender.
 
Section 3. CONDITIONS OF BORROWING.
 
3.1 Conditions Precedent.  Notwithstanding any other provision of this
Agreement, the Lender shall not be required to finance a portion of the purchase
price of the Acquisition as contemplated hereby unless and until all the
following conditions shall have occurred (provided that the Lender may, in its
sole discretion and at any time, waive or not require the occurrence of any such
condition):
 
(a) Loan Documents.  The Co-Borrowers shall have executed and delivered to the
Lender all of the following Loan Documents, all of which must be satisfactory to
the Lender and the Lender's counsel in form, substance and execution:
 
(i) This Agreement.  This Agreement duly executed by the Co-Borrowers and the
Guarantor.
 
(ii) Note.  The Note duly executed by the Co-Borrowers, as set forth in Exhibit
A.
 

LOAN AND SECURITY AGREEMENT - Page 15
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

(iii) Guaranty.  A guaranty agreement dated as of the date of this Agreement
executed by the Guarantor, as set forth in Exhibit B.
 
(iv) Collateral Access Agreement.  Collateral Access Agreements dated as of the
date of this Agreement, from the owner, lessor, or mortgagee, as the case may
be, of the real estate located (A) at 1101 Wooded Acres, Suite 115, Waco, Texas,
(B) 7901 Fish Pond Road, Waco, Texas, (C) 225 Burns Road, Elyria, Ohio, and
(D) 201 South Phillips Avenue, Sioux Falls, South Dakota, consisting where
Collateral is stored or otherwise located, in the form prepared by and
reasonably acceptable to the Lender.
 
(v) Deposit Account.  A Deposit Account opened and maintained with United
Western Bank for the operating bank accounts of the Co-Borrowers and their
Subsidiaries with a deposit control agreement relating to such Deposit Account
in the form prepared by and acceptable to the Lender.
 
(vi) Search Results; Lien Terminations.  Copies of UCC search reports dated such
a date as is reasonably acceptable to the Lender, listing all effective
financing statements which name either Co-Borrower and any of their
Subsidiaries, under their present names and any previous names, as debtors,
together with (A) copies of such financing statements, and (B) such other UCC
termination statements as the Lender may reasonably request.  No additional
financing statement shall appear on such reports after the delivery of such
reports to the Lender.
 
(vii) Organizational and Authorization Document.  Copies of (A) the articles of
incorporation or organization and bylaws or operating agreement, all as the case
may be, of each Co-Borrower and the Guarantor; (B) resolutions of the board of
directors or managers, as the case may be, of each Co-Borrower and the Guarantor
approving and authorizing such Person's execution, delivery and performance of
the Loan Documents to which it is party, and the transactions contemplated
thereby; (C) signature and incumbency certificates of the officers or managers,
as the case may be, of each Co-Borrower and the Guarantor, executing any of the
Loan Documents, each of which each the Co-Borrower and the Guarantor hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that the Lender may conclusively rely on each
such document and certificate until formally advised by the Co-Borrowers and the
Guarantor of any changes therein; and (D) good standing certificates in the
state of incorporation of the Co-Borrowers and the Guarantor and in each other
state requested by the Lender.
 
(viii) Insurance.  Evidence satisfactory to the Lender of the existence of
insurance required to be maintained pursuant to Section 8.6, together with
evidence that the Lender has been named as a lender's loss payee, mortgagee, and
as an additional insured on all related insurance policies.
 
(ix) Legal Opinions.  The opinion of counsel to the Obligors as to the due
execution and enforceability of the Loan Documents and such other matters as the
Lender shall require.
 
(x) Additional Documents.  Such other certificates, schedules, resolutions,
opinions of counsel, notes and other documents which are provided for hereunder
or which the Lender shall require, including UCC financing statements, required
by law or
 

LOAN AND SECURITY AGREEMENT - Page 16
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

reasonably requested by the Lender to be filed, registered or recorded to create
or perfect the Liens intended to be created hereunder.
 
(b) Acquisition Conditions.  The following conditions shall have occurred with
respect to the Acquisition:
 
(i) Acquisition Documents.  The Lender shall have received fully executed copies
of the Acquisition Documents, each of which shall be in form and substance
reasonably satisfactory to the Lender.
 
(ii) Consummation of Acquisition.  The Acquisition will be consummated in
accordance with the terms of the Acquisition Documents.
 
(iii) Governmental Authority Approval.  All necessary regulatory approvals by
Governmental Authorities shall have been obtained by both the Co-Borrowers and
the Lender.
 
3.2 Satisfaction of Conditions Precedent.  The Lender's execution of this
Agreement shall be deemed to be the Lender's acknowledgement that all documents
required to be delivered as a condition to finance the purchase price of the
Acquisition as herein set forth have been received and are satisfactory to the
Lender and its counsel.
 
Section 4. NOTE EVIDENCING TERM LOAN.
 
4.1 Note.  The Term Loan shall be evidenced by the Note.  At the time of the
Closing Date or a repayment made in whole or in part thereon, a notation thereof
shall be made on the books and records of the Lender.  All amounts recorded
shall be, absent demonstrable error, conclusive and binding evidence of (a) the
principal amount of the Term Loan, (b) any accrued and unpaid interest owing on
the Term Loan and (c) all amounts repaid on the Term Loan.  The failure to
record any such amount or any error in recording such amounts shall not,
however, limit or otherwise affect the obligations of the Co-Borrowers under the
Note to repay the principal amount of the Term Loan, together with all interest
accruing thereon.
 
Section 5. MANNER OF BORROWING.
 
5.1 Borrowing Procedures.  The Lender shall finance a portion of the purchase
price of the Acquisition concurrently with the consummation of the Acquisition
and upon the satisfaction (or waiver or determination by the Lender not to
require the occurrence) of the conditions precedent set forth in Section 3.  The
Co-Borrowers do hereby irrevocably confirm, ratify and approve the Term Loan by
the Lender and, consistent with and subject to the provisions of Section 13.18,
does hereby indemnify the Lender against losses and expenses (including court
costs and attorneys' and paralegals' fees) and shall hold the Lender harmless
with respect thereto.
 
5.2 Automatic Debit.  In order to effectuate the timely payment of any of the
Obligations when due, the Co-Borrowers hereby authorize and direct the Lender,
at the Lender's option, to debit any due and payable amount of the Obligations
to any ordinary deposit account of the Co-Borrowers maintained with the Lender
or any Affiliate of the Lender.
 
Section 6. SECURITY FOR THE OBLIGATIONS.
 
6.1 Security for Obligations.  As security for the payment and performance of
the Obligations, each Co-Borrower does hereby pledge, assign, transfer, deliver,
and grant to the Lender, for
 

LOAN AND SECURITY AGREEMENT - Page 17
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

its own benefit, a continuing and unconditional first-priority security interest
(subject to Permitted Liens) in and to any and all of its assets and property
(including any and all assets or property of the Acquired Business acquired or
to be acquired as a result of the Acquisition, but not including any of its
Excluded Property), of any kind or description, tangible or intangible,
wheresoever located and whether now existing or hereafter arising or acquired,
including the following (all of which property, along with the products and
proceeds therefrom, are individually and collectively referred to as the
"Collateral"):
 
(a) all property of, or for the account of, the Co-Borrower now or hereafter
coming into the possession, control or custody of, or in transit to, the Lender
or any agent or bailee for the Lender or any parent, Affiliate or Subsidiary of
the Lender or any participant with the Lender in the Term Loan (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise),
including all earnings, dividends, interest, or other rights in connection
therewith and the products and proceeds therefrom, including the proceeds of
insurance thereon; and
 
(b) the additional property of the Co-Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of the
Co-Borrower's books and records and recorded data relating thereto (regardless
of the medium of recording or storage), together with all of the Co-Borrower's
right, title and interest in and to all computer software required to utilize,
create, maintain and process any such records or data on electronic media,
identified and set forth as follows:
 
(i) All Accounts and all Goods whose sale, lease or other disposition by the
Co-Borrower has given rise to Accounts and have been returned to, or repossessed
or stopped in transit by, the Co-Borrower, or rejected or refused by an Account
Debtor;
 
(ii) All Inventory, including raw materials, work-in-process and finished goods;
 
(iii) All Goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;
 
(iv) All Software and computer programs;
 
(v) All Securities, Investment Property, Financial Assets and Deposit Accounts;
 
(vi) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims (including all Commercial Tort Claims set forth on Schedule 6.1),
and General Intangibles, including Payment Intangibles, Custodial Agreements and
Subaccounting Agreements; and
 
(vii) All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.
 
For avoidance of doubt, Collateral shall not include Custodial Assets, but shall
include Custodial Rights.
 

LOAN AND SECURITY AGREEMENT - Page 18
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

6.2 Possession and Transfer of Collateral.  Except in connection with the
payment in full of all Obligations, the cancellation or surrender of any Note,
upon payment or otherwise, shall not affect the right of the Lender to retain
the Collateral for any other of the Obligations.
 
6.3 Financing Statements.  The Co-Borrowers shall, at the Lender's request, at
any time and from time to time, execute and deliver to the Lender such documents
and do such acts as the Lender deems necessary in order to establish and
maintain valid, attached and perfected first-priority (subject to Permitted
Liens) security interests in the Collateral in favor of the Lender, free and
clear of all Liens (other than Permitted Liens) and claims and rights of third
parties whatsoever, except Permitted Liens.  The Co-Borrowers hereby irrevocably
authorize the Lender at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto without the
signature of the Co-Borrowers that (a) indicate the Collateral (i) comprises all
assets of the Co-Borrowers or words of similar effect, regardless of whether any
particular asset comprising a part of the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed, or (ii) as being of an equal or
lesser scope or within greater detail as the grant of the security interest set
forth herein, and (b) contain any other information required by Section 5 of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
the Co-Borrowers are organizations, the type of organizations and any
Organizational Identification Numbers issued to each Co-Borrower, and (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of the real property to which the Collateral relates.  The
Co-Borrowers agree to furnish any such information to the Lender promptly upon
request.  The Co-Borrowers further ratify and affirm their authorization for any
financing statements and/or amendments thereto, executed and filed by the Lender
in any jurisdiction prior to the date of this Agreement.  In addition, the
Co-Borrowers shall make appropriate entries on their books and records
disclosing the Lender's security interests in the Collateral.
 
6.4 Preservation of the Collateral.  The Lender may, but is not required, to
take such actions from time to time as the Lender reasonably deems appropriate
to maintain or protect the Collateral.  The Lender shall have exercised
reasonable care in the custody and preservation of the Collateral if the Lender
takes such action as the Co-Borrowers shall reasonably request in writing which
is not inconsistent with the Lender's status as a secured party, but the failure
of the Lender to comply with any such request shall not be deemed a failure to
exercise reasonable care; provided, however, the Lender's responsibility for the
safekeeping of the Collateral shall (a) be deemed reasonable if such Collateral
is accorded treatment substantially equal to that which the Lender accords its
own property, and (b) not extend to matters beyond the control of the Lender,
including acts of God, war, insurrection, riot or governmental actions.  In
addition, any failure of the Lender to preserve or protect any rights with
respect to the Collateral against prior or third parties, or to do any act with
respect to preservation of the Collateral, not so requested by the Co-Borrowers,
shall not be deemed a failure to exercise reasonable care in the custody or
preservation of the Collateral.  The Co-Borrowers shall have the sole
responsibility for taking such action as may be necessary, from time to time, to
preserve all rights of the Co-Borrowers and the Lender in the Collateral against
prior or third parties.  Without limiting the generality of the foregoing, where
Collateral consists in whole or in part of securities, the Co-Borrowers
represent to, and covenant with, the Lender that the Co-Borrowers have made
arrangements for keeping informed of changes or potential changes affecting the
securities (including rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and the
Co-Borrowers agree that the Lender shall have no responsibility or liability for
informing the Co-Borrowers of any such or other changes or potential changes or
for taking any action or omitting to take any action with respect thereto.
 

LOAN AND SECURITY AGREEMENT - Page19
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

6.5 Other Actions as to any and all Collateral.  The Co-Borrowers further agree
to take any other action reasonably requested by the Lender to ensure the
attachment, perfection and first priority (subject to Permitted Liens) of, and
the ability of the Lender to enforce, the Lender's security interest in any and
all of the Collateral, including (a) causing the Lender's name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of the Lender
to enforce, the Lender's security interest in such Collateral, (b) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Lender to enforce, the
Lender's security interest in such Collateral, (c) using commercially reasonable
efforts to obtain governmental and other third party consents and approvals,
including any consent of any licensor, lessor or other Person obligated on
Collateral, (d) using commercially reasonable efforts to obtain waivers from
mortgagees and landlords in form and substance satisfactory to the Lender, and
(e) taking all actions required by the UCC in effect from time to time or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction.  The Co-Borrowers further agree to
indemnify and hold the Lender harmless against claims of any Persons not a party
to this Agreement concerning disputes arising over the Collateral, except for
claims arising from Liens encumbering the assets acquired in the Acquisition and
other matters, in each case, that were in existence prior to the Closing Date
which were not disclosed by the Lender to the Co-Borrowers under the Acquisition
Agreement.
 
6.6 Collateral in the Possession of a Warehouseman or Bailee.  If any of the
Collateral at any time is in the possession of a warehouseman or bailee, the
Co-Borrowers shall promptly notify the Lender thereof, and shall use their
reasonable efforts to promptly obtain a Collateral Access Agreement; provided,
however, that if at any time the aggregate amount of all Inventory in the
possession of such warehouseman or bailee exceeds five percent (5.00%) of the
aggregate amount of all Inventory at such time, then the Co-Borrowers shall
promptly obtain a Collateral Access Agreement with respect thereto.  The Lender
agrees with the Co-Borrowers that the Lender shall not give any instructions to
such warehouseman or bailee pursuant to any such Collateral Access Agreement
unless an Event of Default has occurred and is continuing, or would occur after
taking into account any action by the Co-Borrowers with respect to such
warehouseman or bailee.
 
6.7 Letter-of-Credit Rights.  If any Co-Borrower at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of such Co-Borrower
involving an amount available to be drawn thereunder in excess of $250,000, the
Co-Borrowers shall promptly notify the Lender thereof and, at the request and
option of the Lender, the Co-Borrowers shall, pursuant to an agreement in form
and substance satisfactory to the Lender, either (a) arrange for the issuer and
any confirmer of such letter of credit to consent to a collateral assignment to
the Lender of the proceeds of any drawing under the letter of credit, or
(b) arrange for the Lender to become the transferee beneficiary of the letter of
credit, with the Lender agreeing, in each case, that the proceeds of any drawing
under the letter to credit are, after the occurrence and during the continuation
of an Event of Default, to be applied as provided in this Agreement.
 
6.8 Commercial Tort Claims.  If the Co-Borrowers shall at any time hold or
acquire a Commercial Tort Claim in excess of $250,000, the Co-Borrowers shall
immediately notify the Lender in writing signed by the Co-Borrowers of the
details thereof and grant to the Lender in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, in
each case in form and substance satisfactory to the Lender, and shall execute
any amendments hereto deemed reasonably necessary by the Lender to perfect its
security interest in such Commercial Tort Claim.
 
6.9 Electronic Chattel Paper and Transferable Records.  If the Co-Borrowers at
any time holds or acquires an interest in any electronic chattel paper or any
"transferable record", as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in
 

LOAN AND SECURITY AGREEMENT - Page 20
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, the Co-Borrowers shall promptly notify the Lender thereof
and, at the request of the Lender, shall take such action as the Lender may
reasonably request to vest in the Lender control under Section 9-105 of the UCC
of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.  The Lender agrees with the
Co-Borrowers that the Lender will arrange, pursuant to procedures satisfactory
to the Lender and so long as such procedures will not result in the Lender's
loss of control, for the Co-Borrowers to make alterations to the electronic
chattel paper or transferable record permitted under Section 9-105 of the UCC
or, as the case may be, Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control.
 
6.10 Certain Deposit Accounts.  In addition to and without limiting the
generality of any of the foregoing provisions of this Section 6, each
Co-Borrower hereby covenants and agrees that, with respect to each Deposit
Account set forth on Schedule 6.10, it shall execute and deliver, and cause such
financial institution where such Deposit Account is maintained to execute and
deliver, a control agreement among such financial institution, the Co-Borrowers
and the Lender, in form and substance satisfactory to the Lender, pursuant to
which the Lender perfects its security interest in such Deposit Account and all
proceeds thereof by control.
 
6.11 Release of Collateral.  The Lender shall, concurrently with any sale,
transfer, or other disposition of any Collateral that is permitted by this
Agreement or any other Loan Document, execute such agreements, documents, or
instruments as the Co-Borrowers may from time to time reasonably request to
evidence or effectuate the release of the Lender's Lien thereon.
 
Section 7. REPRESENTATIONS AND WARRANTIES.
 
To induce the Lender to finance a portion of the purchase price of the
Acquisition as contemplated hereby, each Obligor makes the following
representations and warranties to the Lender as of the date hereof (after giving
effect to the Acquisition and other transactions contemplated by the Acquisition
Documents) and as of the Closing Date, each of which representations and
warranties shall survive the execution and delivery of this Agreement:
 
7.1 Organization and Name.  ETC is a corporation duly organized, validly
existing and in good standing under the laws of the State of South Dakota, with
full and adequate corporate power to carry on and conduct its business as
presently conducted, SAS is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Texas, with full
and adequate limited liability company power to carry on and conduct its
business as presently conducted, the Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Ohio, and
each Subsidiary is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization.  Each Obligor and each
Subsidiary is duly licensed or qualified in all foreign jurisdictions wherein
the nature of its activities require such qualification or licensing, except for
such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.  ETC's Organizational Identification Number is 4478845.  SAS's
Organizational Identification Number is 0801105425.  Guarantor's Registration
Number is 1361919.  The exact legal name of each Co-Borrower is as set forth in
the first paragraph of this Agreement, and, as of the Closing Date, each
Co-Borrower does not conduct, nor has it during the last five (5) years
conducted, business under any other name or trade name.  The Co-Borrowers and
the Guarantor are duly authorized to conduct trust operations in the State of
South Dakota, the State of Texas and in each other state in which it is
necessary to conduct their trust operations.
 

LOAN AND SECURITY AGREEMENT - Page 21
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

7.2 Authorization.  Each Obligor has full corporate or limited liability
company, as the case may be, right, power, and authority to enter into this
Agreement and execute and deliver the Loan Documents as provided herein, and to
perform all of its duties and obligations under this Agreement and the other
Loan Documents.  The execution and delivery of this Agreement and the other Loan
Documents will not, and the observance or performance of any of the matters and
things herein or therein set forth will not, violate or contravene any provision
of law or of the governing documents of the respective Obligor.  All necessary
and appropriate corporate or limited liability company, as the case may be,
action has been taken on the part of the Obligors to authorize the execution and
delivery of this Agreement and the other Loan Documents.
 
7.3 Validity and Binding Nature.  This Agreement and the other Loan Documents
are the legal, valid and binding obligations of the Obligors, enforceable
against the Obligors in accordance with their terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors' rights
generally and to general principles of equity.
 
7.4 Consent; Absence of Breach.  The execution, delivery, and performance of
this Agreement and the other Loan Documents by the Obligors, do not and will not
(a) require any consent, approval, authorization of, or filings with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
(other than any consent or approval (i) which has been obtained and is in full
force and effect or (ii) which is required from a party to any contract to which
the Obligor is a party (whether directly or by virtue of the Acquisition) and
where the failure to obtain such consent or approval could not reasonably be
expected to have a Material Adverse Effect); (b) violate any provision of law or
any applicable regulation, order, writ, injunction or decree of any court or
Governmental Authority; (c) violate or conflict with (i) the governing documents
of the Obligors or any of their Subsidiaries or (ii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon the Obligors or any of their Subsidiaries or any of their
respective properties or assets (other than where such violation or conflict
could not reasonably be expected to have a Material Adverse Effect); or
(d) require, or result in, the creation or imposition of any Lien on any asset
of the Obligors or any of their Subsidiaries, other than Liens in favor of the
Lender created pursuant to this Agreement and Permitted Liens.
 
7.5 Ownership of Properties; Liens.  Each Obligor is the sole owner or has other
rights in all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like), other than Permitted Liens.
 
7.6 Subsidiaries; Equity Ownership.  As of the Closing Date, there are no
Subsidiaries of the Obligors.  All issued and outstanding Capital Securities of
the Obligors and each of their Subsidiaries are duly authorized and validly
issued, fully paid, non-assessable, and free and clear of all Liens other than
Permitted Liens or Liens on the Capital Securities of the Obligors that would
not constitute a Change in Control, if any, and such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities.  As of the Closing Date, except as set forth in Schedule 7.6, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of the Obligors and each of their
Subsidiaries.
 
7.7 Intellectual Property.  Except for matters relating to Intellectual Property
acquired in the Acquisition that were required to be disclosed pursuant to the
Asset Purchase Agreement by the Lender but were not, the breach by the Lender of
covenants required to be performed by the Lender under the Asset Purchase
Agreement relating to Intellectual Property acquired in the Acquisition and for
matters
 

LOAN AND SECURITY AGREEMENT - Page 22
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

relating to such Intellectual Property which the Lender has provided the
Co-Borrowers indemnification under the Asset Purchase Agreement, the Obligors
own and possess or have a license or other right to use all Intellectual
Property, as are necessary for the conduct of the businesses of the Obligors,
without any infringement upon rights of others which could reasonably be
expected to have a Material Adverse Effect, and no claim has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property nor does
the Obligors know of any valid basis for any such claim, in each case which
could reasonably be expected to have a Material Adverse Effect upon the
Obligors.
 
7.8 Financial Statements.  All financial statements submitted by and in respect
of the each Obligor to the Lender have been prepared in accordance with GAAP on
a basis, except as otherwise noted therein, consistent with the previous fiscal
year and present fairly in all material respects the financial condition of each
Obligor and the results of the operations for each Obligor as of such date and
for the periods indicated.  Since the date of the initial financial statement of
an Obligor submitted by the Obligor to the Lender, there has been no change in
the financial condition or in the assets or liabilities of the Obligor having a
Material Adverse Effect.
 
7.9 Litigation and Contingent Liabilities.  There is no litigation, arbitration
proceeding, demand, charge, claim, petition or governmental investigation or
proceeding pending, or to the knowledge of the Obligors, threatened, against the
Obligors, which, if adversely determined, might reasonably be expected to have a
Material Adverse Effect, except as set forth in Schedule 7.9 or except for any
litigation, arbitration proceeding, demand, charge, claim, petition or
governmental investigation or proceeding relating to the Acquired Business that
were required to be disclosed pursuant to the Asset Purchase Agreement by the
Lender but were not, the breach by the Lender of covenants required to be
performed by the Lender under the Asset Purchase Agreement relating to such
matters and for matters relating thereto for which the Lender has provided the
Co-Borrowers indemnification under the Asset Purchase Agreement.  Other than any
liability incident to such litigation or proceedings and except as set forth in
Schedule 7.9, the Obligors have no material guarantee obligations (other than
the guaranty agreement executed by the Guarantor in connection with this
Agreement), contingent liabilities, liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not fully-reflected or fully reserved for in the most
recent audited financial statements delivered pursuant to Section 8.8(a) or
fully-reflected or fully reserved for in the most recent quarterly financial
statements delivered pursuant to Section 8.8(d) (provided that such financial
statements do not reflect such guaranty obligations, contingent liabilities,
liabilities for taxes or long-term leases, or forward or long-term commitments
that were incurred after the date of such financial statements).
 
7.10 Event of Default.  As of the Closing Date, no Event of Default or Default
exists or would result from the incurrence by the Obligors of any of the
Obligations hereunder or under any of the other Loan Document, and the Obligors
are not in default (without regard to grace or cure periods) under any other
contract or agreement to which it is a party, which default could reasonably be
expected to have a Material Adverse Effect, except for defaults relating to
agreements relating to the Acquired Business that were required to be disclosed
pursuant to the Asset Purchase Agreement by the Lender but were not, the breach
by the Lender of covenants required to be performed by the Lender under the
Asset Purchase Agreement relating to such agreements and for matters relating
thereto for which the Lender has provided the Co-Borrowers indemnification under
the Asset Purchase Agreement.
 
7.11 Adverse Circumstances.  Except for matters relating to the Acquired
Business that were required to be disclosed pursuant to the Asset Purchase
Agreement by the Lender but were not, the breach by the Lender of covenants
required to be performed by the Lender under the Asset Purchase Agreement
relating to such matters and for matters relating thereto for which the Lender
has provided the Co-
 

LOAN AND SECURITY AGREEMENT - Page 23
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Borrowers indemnification under the Asset Purchase Agreement, as of the Closing
Date, no condition, circumstance, event, agreement, document, instrument,
restriction, litigation, or proceeding (or threatened litigation or proceeding
or basis therefor) exists which (a) could reasonably be expected to have a
Material Adverse Effect, or (b) would constitute an Event of Default or Default.
 
7.12 Environmental Laws and Hazardous Substances.
 
(a) No Obligor has generated, used, stored, treated, transported, manufactured,
handled, produced, or disposed of any Hazardous Substances, on or off any of the
premises of the Obligors (whether or not owned by it) in any manner which at any
time violates in any material respect any Environmental Law or any license,
permit, certificate, approval, or similar authorization thereunder.
 
(b) Each Obligor will comply in all material respects with all Environmental
Laws and will obtain all licenses, permits certificates, approvals and similar
authorizations thereunder.
 
(c) As of the Closing Date, except as described in this Section 7.12, there has
been no investigation, proceeding, complaint, order, directive, claim, citation
or notice by any Governmental Authority or any other Person, nor is any pending
or, except as described in this Section 7.12, to the best of the Obligors'
knowledge, threatened in writing against any of the Obligors.
 
(d) The Obligors shall immediately notify the Lender upon becoming aware of any
investigation, proceeding, complaint, order, directive, claim, citation or
notice of the kind described in the foregoing clause (c), and shall take prompt
and appropriate actions to respond thereto, with respect to any material
non-compliance with, or material violation of, the requirements of any
Environmental Law by any Obligor or the release, spill, or discharge, threatened
or actual, of any Hazardous Substances or the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Substances or any other environmental, health or safety matter, which
materially adversely affects any Obligor or their business, operations or assets
or any properties at which any Obligor has transported, stored or disposed of
any Hazardous Substances.
 
(e) As of the Closing Date, except as described in this Section 7.12, no Obligor
has any material liability, contingent or otherwise, in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Substances
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Substances.
 
7.13 Solvency, etc.  As of the date hereof, and immediately prior to and after
giving effect to the Term Loan hereunder and the consummation of the
Acquisition, (a) the fair value of each Obligor's assets is greater than the
amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated as required
under the Section 548 of the Bankruptcy Code, (b) the present fair saleable
value of each Obligor's assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) each Obligor is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) each Obligor does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature, and (e) each Obligor is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.
 

LOAN AND SECURITY AGREEMENT - Page 24
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

7.14 ERISA Obligations.  All Employee Plans of the Obligors meet the minimum
funding standards of Section 302 of ERISA and 412 of the Internal Revenue Code
where applicable, and each such Employee Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified.  No withdrawal liability has been incurred under any such Employee
Plans and no "Reportable Event" or "Prohibited Transaction" (as such terms are
defined in ERISA), has occurred with respect to any such Employee Plans, unless
approved by the appropriate governmental agencies.  Each Obligor has paid and
discharged when due all material obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed would reasonably be expected to
result in the imposition of a Lien against any of its properties or assets.
 
7.15 Labor Relations.  Except as could not reasonably be expected to have a
Material Adverse Effect, (a) there are no strikes, lockouts or other labor
disputes against any Obligor or, to the knowledge of the Obligors, threatened,
(b) hours worked by and payment made to employees of each Obligor has not been
in violation of the Fair Labor Standards Act or any other applicable law, and
(c) no unfair labor practice complaint is pending against any Obligor or, to the
knowledge of the Obligors, threatened before any Governmental Authority.
 
7.16 Security Interest.  This Agreement creates a valid security interest in
favor of the Lender in the Collateral and, when properly perfected by filing in
the appropriate jurisdictions, or by possession or Control of such Collateral by
the Lender or delivery of such Collateral to the Lender, shall constitute a
valid, perfected, first-priority (subject to Permitted Liens) security interest
in such Collateral.
 
7.17 Lending Relationship.  The relationship hereby created between the Obligors
and the Lender is and has been conducted on an open and arm's length basis in
which no fiduciary relationship exists, and the Obligors have not relied and are
not relying on any such fiduciary relationship in executing this Agreement and
in consummating the Term Loan.
 
7.18 Business Loan.  The Term Loan, including interest rate, fees and charges as
contemplated hereby, (a) is a business loan and is not for any personal,
householder or consumer use, (b) is an exempted transaction under the Truth In
Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time, and (c) does
not, and shall not, violate the provisions of any consumer credit laws or the
usury laws of any state which may have jurisdiction over this transaction, the
Obligors or any property securing the Term Loan.
 
7.19 Taxes.  Each Obligor has timely filed all tax returns and reports required
by law to have been filed by it and has paid all taxes, governmental charges and
assessments due and payable with respect to such returns, except any such taxes
or charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books, are insured against or bonded over to the
reasonable satisfaction of the Lender and the contesting of such payment does
not create a Lien on the Collateral which is not a Permitted Lien.  There is no
controversy or objection pending, or to the knowledge of any Obligor, threatened
in writing in respect of any tax returns of the Obligors.  Each Obligor has made
adequate reserves on its books and records in accordance with GAAP for all taxes
that have accrued but which are not yet due and payable.
 
7.20 Compliance with Regulation U.  No portion of the proceeds of the Term Loan
shall be used by the Co-Borrowers, or any Affiliate of the Co-Borrowers,
including the Guarantor, either directly or indirectly, for the purpose of
purchasing or carrying any margin stock, within the meaning of Regulation U as
adopted by the Board of Governors of the Federal Reserve System or any successor
thereto.
 

LOAN AND SECURITY AGREEMENT - Page 25
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

7.21 Governmental Regulation.  The Obligors and their Subsidiaries are not, or
after giving effect to any loan, will not be, subject to regulation under
Federal Power Act, the ICC Termination Act of 1995, or the Investment Company
Act of 1940 or to any federal or state statute or regulation limiting its
ability to incur indebtedness for borrowed money.
 
7.22 Deposit Accounts.  As of the Closing Date, all Deposit Accounts and
operating bank accounts of the Co-Borrowers and their Subsidiaries are
maintained with the financial institutions identified on Schedule 7.22 attached
hereto.
 
7.23 Place of Business.  As of the Closing Date, the principal places of
business of each Obligor and the office were each Obligor maintains its books
and records are set forth in the preamble to this Agreement, and the locations
of all Collateral, if other than at such principal place of business of
Co-Borrowers, are as set forth on Schedule 7.23 attached hereto and made a part
hereof, and the Co-Borrowers shall promptly notify the Lender of any change in
such locations.  The Co-Borrowers will not remove or permit the Collateral to be
removed from such locations without the prior written consent of the Lender,
other than (a) in connection with a Permitted Asset Disposition or (b) Inventory
that is in transit or stored and held in facilities with respect to which the
Lender is in possession of a Collateral Access Agreement if and to the extent
required under this Agreement.
 
7.24 Complete Information.  This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Obligors to the Lender for purposes of, or in connection with,
this Agreement and the Term Loan is, and all written information hereafter
furnished by or on behalf of the Obligors to the Lender pursuant hereto or in
connection herewith will be, true and accurate in every material respect on the
date as of which such information is dated or certified.
 
7.25 Acquisition Documents.  As of the Closing Date, no Obligor is in default in
the performance or compliance with any provisions thereof.  As of the Closing
Date, the provisions of the Acquisition Documents binding upon the Obligors
comply in all material respects with all applicable laws, and upon the financing
of a portion of the purchase price of the Acquisition as contemplated hereby,
the Acquisition will be consummated on the part of the Obligors in all material
respects in accordance with the terms of the Acquisition Documents and in
compliance on the part of the Obligors with all applicable laws.  As of the
Closing Date, the Acquisition Documents are in full force and effect against the
Obligors and have not been terminated, rescinded, or withdrawn by any Obligor.
 
7.26 Ownership of Necessary Assets.  Except as set forth in Schedule 7.26 and
except for except for matters relating to the title to assets acquired in the
Acquisition that were required to be disclosed pursuant to the Asset Purchase
Agreement by the Lender but were not, the breach by the Lender of covenants
required to be performed by the Lender under the Asset Purchase Agreement
relating to the title to assets acquired in the Acquisition and for matters
relating thereto for which the Lender has provided the Co-Borrowers
indemnification under the Asset Purchase Agreement, immediately after giving
effect to the Acquisition, the Co-Borrowers will be the sole owners of or have
other rights in all properties and assets necessary to conduct the businesses
engaged in by the Acquired Business prior to the Acquisition and businesses
reasonably related thereto.
 
7.27 Custodial Accounts.  The Co-Borrowers have, in all material respects,
properly administered all Custodial Accounts and other accounts for which the
Co-Borrowers served as fiduciary with respect to the Acquired Business,
including accounts for which they serve as a trustees, agents, custodians,
personal agents, guardians, conservators or investment advisors with respect to
the Acquired Business, in accordance with all material terms of the governing
documents and applicable state and federal law and regulation and common
law.  No Co-Borrower nor any of its directors, officers or
 

LOAN AND SECURITY AGREEMENT - Page 26
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

employees has committed any material breach of trust with respect to any
Custodial Account, and the accountings for each such Custodial Account are true
and correct in all material respects and accurately reflect the assets of such
Custodial Account in all material respects.
 
7.28 Compliance with Laws.  Each Obligor has complied, and caused each
Subsidiary to comply, in all respects, including the conduct of its business and
operations and the use of their properties and assets, with all applicable laws,
rules, regulations, decrees, orders, judgments, licenses, and permits, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect.
 
7.29 Insurance.  The Obligors maintain the insurance coverages set forth on
Schedule 7.29 hereto as of the Closing Date.
 
Section 8. AFFIRMATIVE COVENANTS.
 
8.1 Compliance with Lender Regulatory Requirements; Increased Costs.  If the
Lender shall reasonably determine that any Regulatory Change, or compliance by
the Lender or any Person controlling the Lender with any request or directive
(whether or not having the force of law) of any Governmental Authority, central
bank, or comparable agency has or would have the effect of reducing the rate of
return on the Lender's or such controlling Person's capital as a consequence of
the Lender's obligations hereunder to a level below that which the Lender or
such controlling Person could have achieved but for such Regulatory Change or
compliance (taking into consideration the Lender's or such controlling Person's
policies with respect to capital adequacy) by an amount deemed by the Lender or
such controlling Person to be material or would otherwise reduce the amount of
any sum received or receivable by the Lender under this Agreement or under any
Note with respect thereto, then from time to time, upon demand by the Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail), the
Co-Borrowers shall pay directly to the Lender or such controlling Person such
additional amount as will compensate the Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is one
hundred eighty days (180) days prior to the date on which the Lender first made
demand therefor.
 
8.2 Obligor Existence.  Each Obligor shall at all times (a) preserve and
maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which the Obligor is presently conducting.  If a Co-Borrower does not have an
Organizational Identification Number and later obtains one, such Co-Borrower
shall promptly notify the Lender of such Organizational Identification Number.
 
8.3 Compliance with Laws.  Each Obligor agrees that the Term Loan shall finance
a portion of the purchase price for the Acquisition as contemplated hereby, and
each Obligor shall comply, and shall cause each Subsidiary to comply, in all
respects, including the conduct of its business and operations and the use of
their properties and assets, with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses, and permits, except where failure to
comply could not reasonably be expected to have a Material Adverse Effect and
except for compliance matters that were required to be disclosed pursuant to the
Asset Purchase Agreement by the Lender but were not, the breach by the Lender of
covenants required to be performed by the Lender under the Asset Purchase
Agreement relating to such compliance matters and for matters relating thereto
for which the Lender has provided the Co-Borrowers indemnification under the
Asset Purchase Agreement.  In addition, and without limiting the foregoing
sentence, the Obligors shall (a) ensure, and cause each Subsidiary to ensure,
that no Person who owns a controlling interest in or otherwise controls any
Obligors or any Subsidiary is or shall be listed on the
 

LOAN AND SECURITY AGREEMENT - Page 27
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control ("OFAC"), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Term Loan to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Subsidiary to comply, with all applicable Lender
Secrecy Act ("BSA") laws and regulations, as amended.
 
8.4 Payment of Taxes and Liabilities.  Each Obligor shall pay, and cause each of
their respective Subsidiaries to pay, and discharge, prior to delinquency and
before penalties accrue thereon, all property and other taxes, and all
governmental charges or levies against it or any of the Collateral, as well as
claims of any kind which, if unpaid, could become a Lien (other than a Permitted
Lien) on any of its property; provided that the foregoing shall not require the
Obligors or any of their respective Subsidiaries to pay any such tax or charge
so long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any of the Collateral, such contest proceedings stay the foreclosure of
such Lien or the sale of any portion of the Collateral to satisfy such claim.
 
8.5 Maintain Property.  Each Obligor shall at all times maintain, preserve and
keep its plant, properties and Equipment, including any Collateral, in good
repair, working order and condition, normal wear and tear excepted, and shall
from time to time make all needful and proper repairs, renewals, replacements,
and additions thereto so that at all times the efficiency thereof shall be
reasonably preserved and maintained.  The Obligors shall permit the Lender to
examine and inspect such plant, properties and Equipment, including any
Collateral, at all times during business hours and upon prior notice to the
Obligor if no Default or Event of Default exists and without notice if a Default
or Event of Default exists.
 
8.6 Maintain Insurance.  The Obligors shall at all times maintain, and cause
each of their respective Subsidiaries to maintain, with the insurance companies
described on Schedule 7.29 or with such other insurance companies reasonably
acceptable to the Lender, casualty insurance coverage and such other insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it (including, without limitation, flood insurance
coverage concerning each parcel of real property owned by the Obligors or their
respective Subsidiaries, if required by the Flood Disaster Protection Act of
1973), and such other insurance, to such extent and against such hazards and
liabilities, including employers', public and professional liability risks, as
is customarily maintained by companies similarly situated, and shall have
insured amounts no less than, the insurance coverage described on Schedule
7.29.  The Obligors shall furnish to the Lender a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the
Obligors, which certificate shall be reasonably acceptable to the Lender.  The
Obligors shall cause each issuer of an insurance policy to provide the Lender
with an endorsement (a) showing the Lender as lender's loss payee and mortgagee
with respect to each policy of property or casualty insurance and naming the
Lender as an additional insured with respect to each policy of liability
insurance; and (b) providing that thirty (30) days' notice will be given to the
Lender prior to any cancellation of, material reduction or change in coverage
provided by or other material modification to such policy.  Upon request, the
Obligors shall execute and deliver to the Lender a collateral assignment, in
form and substance satisfactory to the Lender, of each business interruption
insurance policy maintained by the Obligors.
 
In the event the Obligors either fail to provide the Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Lender, without
waiving or releasing any obligation or default by the Obligors hereunder, may
upon providing the Co-Borrowers with three days prior notice (but shall be under
no obligation to so act), obtain and
 

LOAN AND SECURITY AGREEMENT - Page 28
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

maintain such policies of insurance and pay such premiums and take any other
action with respect thereto, which the Lender deems reasonable.  This insurance
coverage (i) may, but need not, protect the Obligors' interests in such
property, including the Collateral, and (ii) may not pay any claim made by, or
against, the Obligors in connection with such property, including the
Collateral.  The Obligors may later cancel any such insurance purchased by the
Lender, but only after providing the Lender with evidence that the Obligors has
obtained the insurance coverage required by this Section.  If the Lender
purchases insurance for the Collateral, the Obligors will be responsible for the
costs of that insurance, including interest and any other charges that may be
imposed with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to the principal amount of the Term Loan owing hereunder.  The costs of
the insurance may be more than the cost of the insurance the Obligors may be
able to obtain on their own.
 
8.7 ERISA Liabilities; Employee Plans.  Each Obligor shall (a) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
or terminate any such Employee Plans, unless such withdrawal or termination can
be effected or such Employee Plans can be terminated without material liability
to the Obligors; (b) make contributions to all of such Employee Plans in a
timely manner and in a sufficient amount to comply with the standards of ERISA,
where applicable; including the minimum funding standards of ERISA; (c) comply
with all material requirements of ERISA which relate to such Employee Plans;
(d) promptly notify the Lender upon receipt by the Obligors of any notice
concerning the imposition of any withdrawal liability or of the institution of
any proceeding or other action which may result in the termination of any such
Employee Plans that are defined benefit pension plans or the appointment of a
trustee to administer any Employee Plans; (e) promptly advise the Lender of the
occurrence of any "Reportable Event" or "Prohibited Transaction" (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (f) amend
any Employee Plan that is intended to be qualified within the meaning of
Section 401 of the Internal Revenue Code of 1986 to the extent necessary to keep
the Employee Plan qualified, and to cause the Employee Plan to be administered
and operated in a manner that does not cause the Employee Plan to lose its
qualified status.
 
8.8 Financial Statements.  The Obligors shall at all times after the Closing
Date maintain a standard and modern system of accounting, on the accrual basis
of accounting and in all respects in accordance with GAAP, and shall furnish to
the Lender or its authorized representatives the following information regarding
the business affairs, operations and financial condition of the Obligors:
 
(a) promptly when available, and in any event, within ninety (90) days (or one
hundred twenty days (120) if an Obligor request and the Lender consents, which
consent will not be unreasonably withheld by the Lender) after the close of each
fiscal year commencing with the fiscal year ending December 31, 2008, a copy of
the annual audited financial statements of each Obligor and its Subsidiaries,
including a balance sheet, statement of income and retained earnings, statement
of cash flows for the fiscal year then ended and such other information
(including nonfinancial information) as the Lender may reasonably request, in
reasonable detail, prepared and certified without adverse reference to going
concern value and without qualification by an independent auditor of recognized
standing, selected by the Obligor and reasonably acceptable to the Lender, it
being agreed that Radachi and Company, shall be deemed acceptable to the Lender;
provided, however, the annual financial statement for the Guarantor are only
required to be reviewed by such independent auditor and not audited;
 
(b) promptly when available, and in any event, within ninety (90) days after the
close of each fiscal year commencing with the fiscal year ending December 31,
2008, a copy of the annual reports of each Obligor which include evidence that
they are in good standing with the
 

LOAN AND SECURITY AGREEMENT - Page 29
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

State of their organization and qualified to do business in each other
jurisdiction where such Obligor conducts business;
 
(c) promptly when available, and in any event, within thirty (30) days after it
is filed with the Internal Revenue Service, copies of the filed federal income
tax return for each Obligor; and
 
(d) promptly when available, and in any event, within thirty (30) days following
the end of (i) each month commencing with the month ending June 30, 2009 and
until the month ending June 30, 2010, and (ii) each fiscal quarter commencing
with the fiscal quarter ending June 30, 2010 and each fiscal quarter thereafter,
a copy of the financial statements of each Obligor and its Subsidiaries
regarding such month or quarter, as applicable, including a balance sheet,
statement of income and retained earnings, statement of cash flows for the month
or quarter, as applicable, then ended and such other information (including
nonfinancial information) as the Lender may request, in reasonable detail,
prepared and certified as true and correct by the applicable Obligor's
treasurer, controller, or chief financial officer.
 
No change with respect to such accounting principles shall be made by any
Obligor without giving prior notification to the Lender.  The Obligors represent
and warrant to the Lender that the financial statements delivered to the Lender
at or prior to the execution and delivery of this Agreement and to be delivered
at all times thereafter accurately reflect and will accurately reflect in all
material respects the financial condition of the Obligors.  Upon reasonable
advance written notice to the Obligors, the Lender shall have the right at all
times during business hours to inspect the books and records of the Obligors and
make extracts therefrom.


8.9 Supplemental Financial Statements.  The Obligors shall, immediately upon
receipt thereof, provide to the Lender copies of interim and supplemental
reports if any, submitted to the Obligors by independent accountants in
connection with any interim audit or review of the books of the Obligors.
 
8.10 Covenant Compliance Certificate.  The Co-Borrowers shall, contemporaneously
with the furnishing of the financial statements pursuant to Sections 8.8(a) and
(d), deliver to the Lender a duly completed Compliance Certificate, dated the
date of such financial statements and certified as true and correct by an
appropriate officer of the Co-Borrowers, containing a computation of each of the
financial covenants set forth in Section 10 and stating that the Co-Borrowers
have not become aware of any Event of Default or Default that has occurred and
is continuing or, if there is any such Event of Default or Default, describing
it and the steps, if any, being taken to cure it.
 
8.11 Field Audits.  Upon reasonable advance written notice to the Co-Borrowers,
the Co-Borrowers shall permit the Lender to inspect the Inventory, other
tangible assets, and/or other business operations of the Co-Borrowers and each
Subsidiary and to inspect, audit, check and make copies of, and extracts from,
the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to Inventory, Accounts and any
other Collateral, the results of which must be satisfactory to the Lender in the
Lender's reasonable discretion.  All such inspections or audits by the Lender
shall be at the Co-Borrowers' sole expense, provided, however, that so long as
no Event of Default or Default exists, the Co-Borrowers shall not be required to
reimburse the Lender for inspections, appraisals, or audits more frequently than
once each fiscal year.
 
8.12 Collateral Records.  The Co-Borrowers shall keep full and accurate books
and records relating to the Collateral in accordance with its customary practice
and, at the request of the Lender, shall mark such books and records to indicate
the Lender's Lien in the Collateral, including placing a legend, in
 

LOAN AND SECURITY AGREEMENT - Page 30
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

form and content acceptable to the Lender, on all Chattel Paper created by the
Co-Borrowers indicating that the Lender has a Lien in such Chattel Paper.
 
8.13 Intellectual Property.  Each Co-Borrower shall maintain, preserve and renew
all Intellectual Property necessary for the conduct of its business as and where
the same is currently located as heretofore or as hereafter conducted by it.
 
8.14 Notice of Proceedings.  Each Obligor, promptly upon becoming aware, shall
give written notice to the Lender of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by such Obligor to the
Lender which has been instituted or, to the knowledge of such Obligor, is
threatened against the Obligors or any of their Subsidiaries or to which any of
their respective properties is subject which might reasonably be expected to
have a Material Adverse Effect.
 
8.15 Notice of Event of Default or Material Adverse Effect.  The Obligors shall,
promptly after the commencement thereof, give notice to the Lender in writing of
the occurrence of any Event of Default or any Default, or the occurrence of any
condition or event having a Material Adverse Effect.
 
8.16 Notice of any Regulatory Action.  The Obligors shall, promptly after the
commencement thereof, give notice to the Lender in writing of the occurrence of
any Regulatory Action.
 
8.17 Environmental Matters.
 
(a) If any material release or threatened material release or other material
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Obligor or any of their respective
Subsidiaries, the Obligors shall, or shall cause the applicable Subsidiary to,
cause the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as necessary to comply in all
material respects with all Environmental Laws and to preserve the value of such
real property or other assets.
 
(b)  Without limiting the generality of the foregoing, each Obligor shall, and
shall cause each of its Subsidiary to, comply with any federal or state judicial
or administrative order requiring the performance at any real property of such
Obligor or any Subsidiary of activities in response to the release or threatened
release of a Hazardous Substance.
 
(c) To the extent that the transportation of Hazardous Substances is permitted
by this Agreement, each Obligor shall, and shall cause its Subsidiaries to,
dispose of such Hazardous Substances, or of any other wastes, only at licensed
disposal facilities operating in material compliance with Environmental Laws.
 
8.18 Further Assurances.  The Co-Borrowers shall take, and cause each Subsidiary
to take, such actions as are necessary or as the Lender may reasonably request
from time to time to ensure that the Obligations under the Loan Documents are
secured by substantially all of the assets of the Co-Borrowers and their
Subsidiaries (including upon the acquisition or creation thereof, any Subsidiary
acquired or created after the Closing Date), in each case as the Lender may
determine, including (a) the execution and delivery of security agreements,
pledge agreements, mortgages, deeds of trust, financing statements and other
documents, and the filing or recording of any of the foregoing, and (b) the
delivery of certificated securities and other collateral with respect to which
perfection is obtained by possession.
 
8.19 Proceeds from Amended and Restated Subaccounting Agreement.  Each Obligor
hereby covenants and agrees that any fees paid to an Obligor under, or other
proceeds received under the terms
 

LOAN AND SECURITY AGREEMENT - Page 31
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

of, the Amended and Restated Subaccounting Agreement shall be deposited in a
Deposit Account set forth on Schedule 6.10, or in a Deposit Account where a
control agreement is in place among such financial institution, the Obligors and
the Lender, in form and substance satisfactory to the Lender, pursuant to which
the Lender has a perfected security interest in such Deposit Account and all
proceeds thereof by control.
 
Section 9. NEGATIVE COVENANTS.
 
9.1 Encumbrances.  Except as set forth in Schedule 9.1, the Co-Borrowers shall
not, either directly or indirectly, create, assume, incur or suffer or permit to
exist any Lien or charge of any kind or character upon any asset of either
Co-Borrower, whether owned at the date hereof or hereafter acquired, except for
Permitted Liens.
 
9.2 Transfer; Merger; Sales.  Each Co-Borrower shall not, and shall not permit
any Subsidiary to, whether in one transaction or a series of related
transactions: (a) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary), (b) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets of a Person or the
division or branch of a Person or purchase or acquire a controlling interest in
the Capital Securities of a Person, except for (i) any such merger,
consolidation, sale, transfer, conveyance, lease, or assignment of or by any
Wholly-Owned Subsidiary into a Co-Borrower or into any other domestic
Wholly-Owned Subsidiary; (ii) any such purchase or other acquisition by a
Co-Borrower or any domestic Wholly-Owned Subsidiary of the assets or equity
interests of any Wholly-Owned Subsidiary; or (iii) any purchase or other
acquisition of all or substantially all of the assets of a Person or the
division or branch of a Person or the purchase or acquisition of a controlling
interest in the Capital Securities of a Person by a Co-Borrower or a Subsidiary
of a Co-Borrower, where the following conditions are satisfied (any such
acquisition, herein a "Permitted Acquisition"):
 
(A) No Default nor any Event of Default exists or would result therefrom;
 
(B) the business or assets acquired are for use in the businesses engaged in by
Co-Borrowers on the Closing Date, or the Person acquired is engaged in, or
reasonably related or complementary to, businesses engaged in by the
Co-Borrowers (including financial services);
 
(C) the Co-Borrowers shall provide to Lender, prior to the consummation of the
acquisition, the projected balance sheet and income and cash flow statements for
each Obligor for the period through the Maturity Date, prepared on a basis
acceptable to the Lender, giving pro forma effect to acquisition and any Debt
incurred in connection therewith and a certificate signed by a financial officer
of the Obligors certifying: (1) that the Obligors shall be in compliance with
the covenants contained in Section 10 on a pro forma basis for the four (4)
fiscal quarter period then most recently ending and on a projected annual basis
for the shorter of either the next five (5) years or until the Maturity Date
(assuming, for purposes of such projections through the Maturity Date, the
consummation of the acquisition in question, that the incurrence or assumption
of any Debt in connection therewith occurred on the first day of such period and
to the extent such Debt bears interest at a floating rate, using the rate in
effect at the time of calculation for the entire period of calculation),
(2) that after giving effect to the acquisition in question, all representations
and warranties contained in the Loan Documents will be true and correct on and
as of the date of the closing of the acquisition with the same force and effect
as if such representations and warranties had been made on
 

LOAN AND SECURITY AGREEMENT - Page 32
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

and as of such date, except to the extent that such representations and
warranties relate specifically to another date and except for exceptions to such
representations and warranties that have resulted from events not prohibited
hereunder after the Closing Date which do not result in a Material Adverse
Effect; (3) that no Default nor any Event of Default exists or will result from
the acquisition; and (4) to the Co-Borrower's calculation of its compliance with
clause (D) of this Section;
 
(D) the aggregate consideration to be paid by the Co-Borrowers (including Debt
assumed or issued in connection therewith, the amount thereof to be calculated
in accordance with GAAP, and the fair market value of any non-cash
consideration) in connection with all acquisitions after the Closing Date is
less than $250,000,000 in the aggregate;
 
(E) in the case of the acquisition of any Person, the governing body of such
Person has approved such acquisition;
 
(F) reasonably prior to such acquisition, Lender shall have received complete
executed or conformed copies of each material document, instrument and agreement
to be executed in connection with such acquisition;
 
(G) reasonably prior to such acquisition, Lender shall have received an
acquisition summary with respect to the Person and/or business or division to be
acquired, such summary to include a reasonably detailed description thereof
(including financial information) and operating results (including financial
statements for the most recent twelve (12) month period for which they are
available and as otherwise available), the terms and conditions, including
economic terms, of the proposed acquisition; and
 
(H) the Debt incurred in connection with the acquisition may not exceed in
amount 90% of the purchase price of such acquisition and may only be secured by
Permitted Liens of the type described in clause (n) of the definition thereof.
 
9.3 Issuance of Capital Securities.  The Co-Borrowers shall not, and shall not
permit any Subsidiary to, issue any Capital Securities other than (a) in
connection with the Acquisition or with Investments in the Co-Borrowers by
certain of the management of the Co-Borrowers, in each case as identified on
Schedule 9.3, (b) any issuance of shares of the Co-Borrowers' common Capital
Securities pursuant to any employee or director option program, benefit plan or
compensation program, (c) any issuance of Capital Securities by a Subsidiary to
the Co-Borrowers or another Wholly-Owned Subsidiary in accordance with
Section 9.4, or (d) any other issuance of Capital Securities that would not
result in the occurrence of a Change in Control.
 
9.4 Distributions.  No Co-Borrower shall: (a) make any distribution or dividend
on its Capital Securities (other than stock dividends), whether in cash or
otherwise, to any of its equityholders; (b) purchase or redeem any of its equity
interests or any warrants, options, or other rights in respect thereof; (c) pay
any management fees or similar fees to any of its equityholders or any Affiliate
thereof except for management fees disclosed on Schedule 9.5; (d) pay or prepay
interest on, principal of, premium, if any, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or any other payment in respect
of any subordinated Debt; or (e) set aside funds for any of the foregoing;
except a Co-Borrower may consummate any of the transactions described in clauses
(a), (b), (c) or (e) of this section if:
 
(i) No Default nor any Event of Default exists or would result therefrom;
 

LOAN AND SECURITY AGREEMENT - Page 33
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

(ii) the Co-Borrowers shall provide to Lender, prior to the consummation of the
applicable transaction, the projected balance sheet and income and cash flow
statements for each Obligor for the period through the Maturity Date, prepared
on a basis acceptable to the Lender, giving pro forma effect to transaction and
any Debt incurred in connection therewith and a certificate signed by a
financial officer of the Obligors certifying: (1) that the Obligors shall be in
compliance with the covenants contained in Section 10 on a pro forma basis for
the four (4) fiscal quarter period then most recently ending and on a projected
annual basis for the shorter of either the next five (5) years or until the
Maturity Date (assuming, for purposes of such projections through the Maturity
Date, the consummation of the transaction in question occurred on the first day
of such period, that the incurrence or assumption of any Debt in connection
therewith occurred on the first day of such period and to the extent such Debt
bears interest at a floating rate, using the rate in effect at the time of
calculation for the entire period of calculation), (2) that after giving effect
to the transaction in question, all representations and warranties contained in
the Loan Documents will be true and correct on and as of the date of the
transaction with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties relate specifically to another date and except
for exceptions to such representations and warranties that have resulted from
events not prohibited hereunder after the Closing Date which do not result in a
Material Adverse Effect; and (3) that no Default nor any Event of Default exists
or will result from the distribution;
 
provided, each Co-Borrower shall be permitted to make periodic distributions to
its shareholder or member, as applicable, in an amount not to exceed in any
fiscal year an amount equal to the federal, state and local income tax
obligations arising with respect to the taxable income allocable to such
Co-Borrower for such year calculated based on the highest effective federal,
state and local income tax rate applicable to a shareholder or member, as
applicable.
 
9.5 Transactions with Affiliates.  The Co-Borrowers shall not, directly or
indirectly, enter into or permit to exist any transaction with any of their
Affiliates or with any director, officer or employee of the Co-Borrowers other
than transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Co-Borrowers and upon fair and reasonable
terms which are no less favorable to the Co-Borrowers than would be obtained in
a comparable arm's length transaction with a Person that is not an Affiliate of
the Co-Borrowers; provided, however, that nothing in this Section 9.5 shall
prohibit the Co-Borrowers from engaging in any of the following
transactions:  (a) the transactions evidenced or governed by the Acquisition
Documents; (b) expense reimbursements paid or payable by the Co-Borrowers in
connection with the transactions contemplated by the Acquisition Documents;
(c) the making or dividends or distributions, or the making of other payments,
to the extent permitted by Section 9.4; (d) the performance of the Co-Borrowers'
obligations under any employment agreement, collective bargaining agreement,
employee benefit plan, related trust agreement, or any other similar arrangement
heretofore or hereafter entered into in the ordinary course of business; (e) the
payment of compensation to employees, officers, directors, or consultants in the
ordinary course of business and expense reimbursements paid or payable by the
Co-Borrowers; (f) the maintenance of benefit programs or arrangements for
employees, officers, or directors, including vacation plans, health and life
insurance plans, deferred compensation plans, retirement or savings plans, and
similar plans, in each case in the ordinary course of business and to the extent
not otherwise prohibited by this Agreement or (g) transactions described on
Schedule 9.5, including any renewals thereof provided such renewals have
substantially the same terms.
 
9.6 Unconditional Purchase Obligations.  The Co-Borrowers shall not, and shall
not permit any Subsidiary to, enter into or be a party to any contract for the
purchase of materials, supplies or other
 

LOAN AND SECURITY AGREEMENT - Page 34
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

property or services if such contract requires that payment be made by it
regardless of whether delivery is ever made of such materials, supplies or other
property or services, other than contracts assumed in connection with the
Acquisition.
 
9.7 Inconsistent Agreements.  The Co-Borrowers shall not, and shall not permit
any Subsidiary to, enter into any agreement containing any provision which would
(a) be violated or breached by any borrowing by the Co-Borrowers hereunder or by
the performance by the Co-Borrowers or any Subsidiary of any of their
Obligations hereunder or under any other Loan Document, (b) prohibit the
Co-Borrowers or any Subsidiary from granting to the Lender a Lien on any of
their assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to the Co-Borrowers or any other Subsidiary, or pay
any Debt owed to the Co-Borrowers or any other Subsidiary, (ii) make loans or
advances to the Co-Borrowers or any other Subsidiary, or(iii) transfer any of
their assets or properties to the Co-Borrowers or any other Subsidiary, other
than (A) customary restrictions and conditions contained in agreements relating
to the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder,(B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt,
(C) customary provisions in leases and other contracts restricting the
assignment thereof, and (D) agreements assumed in connection with the
Acquisition.
 
9.8 Business Activities; Change of Legal Status and Organizational
Documents.  The Co-Borrowers shall not, and shall not permit any Subsidiary to,
(a) engage in any line of business other than the businesses engaged in by them
or by the Acquired Business prior to the Acquisition and businesses reasonably
related or complementary to, such lines of business (including financial
services), (b) change their name, their Organizational Identification Numbers,
if they have one, their type of organization, their jurisdiction of organization
or other legal structure, or (c) permit their charter, bylaws or other
organizational documents to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the
Lender.
 
9.9 New Subsidiaries.  The Co-Borrowers shall not acquire, form, create, or
establish any Subsidiaries after the Closing Date (other than Subsidiaries
acquired, formed, created or established to consummate a Permitted Acquisition
("Unrestricted Subsidiaries")), without first taking, and causing each such new
Subsidiary to take, such actions as are necessary or as the Lender may
reasonably request to ensure that the Obligations under the Loan Documents are
additionally secured by substantially all of the assets of such new Subsidiary
that is or would be a domestic Subsidiary (as well as all Capital Securities of
each such new Subsidiary that is or would be a domestic Subsidiary and
sixty-five percent  (65%) of all Capital Securities of each such new Subsidiary
that is or would be a direct foreign Subsidiary) and guaranteed by each such new
Subsidiary that is or would be a domestic Subsidiary, in each case as the Lender
may determine, including (a) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements,
and other documents, and the filing or recording of any of the foregoing, and
(b) the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession.
 
Section 10. FINANCIAL COVENANTS.
 
10.1 Cash Flow Coverage Ratio.  As of the end of each fiscal quarter (commencing
with the fiscal quarter ending September 30, 2009), the Obligors shall maintain
a ratio of (i) to (ii) of not less than 1.25 to 1.00 where:
 

LOAN AND SECURITY AGREEMENT - Page 35
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

(i)           equals the sum of the following determined for the Obligors on a
combined basis (but excluding any Unrestricted Subsidiary) for the Calculation
Period: (A) EBITDA minus (B) the sum of the following (1) all income taxes paid
in cash, plus (2) all Capital Expenditures which are not financed with Funded
Debt, plus (3) all payments made under the permissions of Section 9.4, plus
(C) non-recurring overhead costs incurred within one year of the Closing Date
not to exceed $300,000 in the aggregate for all periods of calculation, and
 
(ii)           equals the sum of the following determined for the Obligors on a
combined basis (but excluding any Unrestricted Subsidiary) for the Calculation
Period: (i) Interest Expense, plus (ii) scheduled payments of principal of
Funded Debt (including the Term Loan).
 
The term "Calculation Period" means with respect to any fiscal quarter, the four
fiscal quarters then ended; provided, that as of the end of each of the fiscal
quarters ending September 30, 2009, December 31, 2009 and March 31, 2010, the
foregoing components of the ratios shall be calculated on an annualized basis
with respect to the period beginning as of the Closing Date and ending on the
last day of such fiscal quarter (the "Measurement Period") by dividing the
applicable component of the ratios for the applicable Measurement Period by the
number of days during such Measurement Period and multiplying such amount by
365.
 
10.2 Minimum Liquidity.  The Obligors will at all times maintain, on a combined
basis (but excluding the Unrestricted Subsidiaries), Liquidity of not less than
$2,500,000.
 
10.3 Leverage Ratio.  As of the end of each fiscal quarter (commencing with the
fiscal quarter ending June 30, 2009), the Co-Borrowers shall maintain, on a
combined basis (but excluding the Unrestricted Subsidiaries), a ratio of Funded
Debt to Net Worth of not more than 3.50 to 1.00.
 
10.4 Regulatory Capital Requirements.  ETC will at all times maintain capital at
least equal to two (2) times the then applicable Regulatory Capital Requirement.
 
Section 11. EVENTS OF DEFAULT.
 
The Co-Borrowers, without notice or demand of any kind, shall be in default
under this Agreement upon the occurrence and during the continuance of any of
the following events (each an "Event of Default").
 
11.1 Nonpayment of Obligations.  The principal amount of, and any interest
accruing on, the Term Loan (or any Note evidencing the Term Loan) is not paid
when due.  Any other amount due and owing in respect of any of the Obligations,
whether by its terms or as otherwise provided herein, is not paid within five
(5) days after notice from the Lender.
 
11.2 Misrepresentation.  Any warranty, representation, certificate or statement
of any Obligor in this Agreement, the other Loan Documents or any other
agreement with the Lender shall be false in any material respect when made, or
if any financial data or any other information now or hereafter furnished to the
Lender by or on behalf of any Obligor shall prove to have been false or
inaccurate in any material respect when made.
 
11.3 Nonperformance.  Any failure to perform or default in the performance of
any covenant, condition or agreement contained in this Agreement or any other
Loan Document and, if capable of being cured, such failure to perform or default
in performance continues for a period of thirty (30) days after the Obligors
receives notice from any source of such failure to perform or default in
performance.
 

LOAN AND SECURITY AGREEMENT - Page 36
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

11.4 Default under Other Debt.  Any default by any Obligor or any Unrestricted
Subsidiary in the payment of any Debt aggregating $1,000,000 or more in amount
(or any Debt secured by a Lien incurred under the permissions of clause (n) of
the definition of Permitted Liens encumbering assets acquired in a Permitted
Acquisition) or in the performance of any other term, condition or covenant
contained in any agreement (including any capital or operating lease or any
agreement in connection with the deferred purchase price of property) under
which any such obligation is created, in either case beyond any period of grace,
the effect of which default is to cause or permit the holder of such obligation
(or the other party to such other agreement) to cause such obligation to become
due prior to its stated maturity or terminate such other agreement.
 
11.5 Other Material Obligations.  Any default in the payment when due, or in the
performance or observance of, any material obligation exceeding $1,000,000 in
amount of, or condition agreed to by, any Obligor or any Unrestricted Subsidiary
with respect to any material purchase or lease of goods or services where such
default, singly or in the aggregate with all other such defaults, could
reasonably be expected to have a Material Adverse Effect.
 
11.6 Bankruptcy, Insolvency, etc.  Any Obligor or any Unrestricted Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or any Obligor or any Unrestricted
Subsidiary applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for such Obligor or Unrestricted Subsidiary
or any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Obligor or any
Unrestricted Subsidiary for a substantial part of the property of any thereof
and is not discharged within sixty (60) days; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding, is commenced in respect of
any Obligor or any Unrestricted Subsidiary, and if such case or proceeding is
not commenced by such Obligor or Unrestricted Subsidiary, it is consented to or
acquiesced in by such Obligor or Unrestricted Subsidiary, or remains undismissed
for sixty (60) days; or any Obligor or any Unrestricted Subsidiary takes any
action to authorize, or in furtherance of, any of the foregoing.
 
11.7 Judgments.  The entry of (a) any final judgment, decree, levy, attachment,
garnishment, or order, or the filing of any Lien (other than Permitted Liens),
against any Obligor which involves $1,000,000 or more in aggregate amount and
which is not covered by insurance (subject to customary deductibles), or (b) any
final judgment, decree, levy, attachment, garnishment, or order in respect of
any Taxes, or the filing of any Lien for any Taxes against any Obligor, and,
with respect to any judgment or other process set forth in clauses (a) or (b)
above, such judgment or other process shall not have been, within sixty (60)
days from the entry thereof, (i) bonded over to the satisfaction of the Lender
and appealed, (ii) vacated, (iii) satisfied, or (iv) discharged.
 
11.8 Change in Control.  The occurrence of any Change in Control.
 
11.9 Collateral Impairment.  The entry of any judgment, decree, levy,
attachment, garnishment or order, or the filing of any Lien (other than
Permitted Liens), against any material portion of the Collateral or any
collateral under a separate security agreement securing any of the Obligations
and such judgment or other process shall not have been, within sixty (60) days
from the entry thereof, (a) bonded over to the satisfaction of the Lender and
appealed, (b) vacated, or (c) discharged.
 
11.10 Material Adverse Effect.  The occurrence after the Closing Date of any
development, condition or event which has a Material Adverse Effect; provided,
however, that an Event of Default under this Section 11.10 shall not include
effects resulting from (a) changes, effects, events, occurrences or
circumstances that generally affect the United States or the global economy or
the industry in which a
 

LOAN AND SECURITY AGREEMENT - Page 37
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Co-Borrower operates, except to the extent such changes, effects, events,
occurrences or circumstances have a direct impact on such Co-Borrower, or (b)
any outbreak or material escalation of hostilities in which the United States is
involved or any act of terrorism within the United States or directed against
its facilities or citizens wherever located, except for such hostilities or acts
of terrorism impacting such Co-Borrower directly.
 
11.11 Subaccounting Agreements.  The breach or default in performance by an
Obligor under any Subaccounting Agreement, which breach or default in
performance continues for a period of twenty-one (21) days after such Obligor
receives notice from any counterparty to such Subaccounting Agreement of such
breach or default in performance.
 
11.12 Regulatory Action.  The occurrence of any Regulatory Action.
 
Section 12. REMEDIES.
 
Upon the occurrence and during the continuation of an Event of Default, the
Lender shall have all rights, powers and remedies set forth in the Loan
Documents, in any written agreement or instrument (other than this Agreement or
the Loan Documents) relating to any of the Obligations or any security therefor,
as a secured party under the UCC or as otherwise provided at law or in
equity.  Without limiting the generality of the foregoing, the Lender may, at
its option upon the occurrence of an Event of Default, declare all Obligations
to be immediately due and payable, provided, however, that upon the occurrence
of an Event of Default under Section 11.6, all Obligations shall be
automatically due and payable, all without demand, notice, notice of intent to
accelerate, notice of acceleration or further action of any kind required on the
part of the Lender.  Each Obligor hereby waives any and all presentment, demand,
notice of dishonor, notice of intent to accelerate, notice of acceleration,
protest, and all other notices and demands in connection with the enforcement of
Lender's rights under the Loan Documents, and hereby consents to, and waives
notice of release, with or without consideration, of any Collateral, in each
case except as may be otherwise expressly provided herein or in the other Loan
Documents.  In addition to the foregoing, upon the occurrence and during the
continuation of an Event of Default and in each case to the extent permitted by
applicable law:
 
12.1 Possession and Assembly of Collateral.  The Lender may, without notice,
demand, or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Lender already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may at any time enter into any of the
Co-Borrowers' premises where any of the Collateral may be or is supposed to be,
and search for, take possession of, remove, keep, and store any of the
Collateral until the same shall be sold or otherwise disposed of and the Lender
shall have the right to store and conduct a sale of the same in any of the
Co-Borrowers' premises without cost to the Lender.  At the Lender's request, the
Co-Borrowers will, at the Co-Borrowers' sole expense, assemble the Collateral
and make it available to the Lender at a place or places to be designated by the
Lender which is reasonably convenient to the Lender and the Co-Borrowers.
 
12.2 Sale of Collateral.  The Lender may sell any or all of the Collateral at
public or private sale, upon such commercially reasonable and otherwise lawful
terms and conditions as the Lender may deem proper, and the Lender may purchase
any or all of the Collateral at any such sale.  The Co-Borrowers acknowledge
that the Lender may be unable to effect a public sale of all or any portion of
the Collateral because of certain legal and/or practical restrictions and
provisions which may be applicable to the Collateral and, therefore, may be
compelled to resort to one or more private sales to a restricted group of
offerees and purchasers.  The Co-Borrowers consent to any such commercially
reasonable and otherwise lawful private sale so made even though at places and
upon terms less favorable than if the Collateral were sold at public sale.  The
Lender shall have no obligation to clean-up or otherwise prepare
 

LOAN AND SECURITY AGREEMENT - Page 38
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

the Collateral for sale.  The Lender may apply the net proceeds, after deducting
all costs, expenses, attorneys' and paralegals' fees incurred or paid at any
time in the collection, protection and sale of the Collateral and the
Obligations, to the payment of the Note and/or any of the other Obligations,
returning the excess proceeds, if any, to the Co-Borrowers.  The Co-Borrowers
shall remain liable for any amount remaining unpaid after such application, with
interest on the Obligations at the Default Rate.  Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by the Lender at least ten (10) calendar
days before the date of such disposition.  The Co-Borrowers hereby confirm,
approve and ratify all acts and deeds of the Lender relating to the foregoing,
and each part thereof, and expressly waives any and all claims of any nature,
kind or description which it has or may hereafter have against the Lender or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral.  The Co-Borrowers consents to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as the Lender shall deem appropriate.  The
Co-Borrowers expressly absolve the Lender from any loss or decline in market
value of any Collateral by reason of delay in the enforcement or assertion or
nonenforcement of any rights or remedies under this Agreement.  Notwithstanding
the foregoing, in connection with any sale, the Lender shall maintain in effect,
reaffirm or renew, as the case may be, any noncompetition, confidentiality and
similar covenants contained in the Acquisition Documents for the benefit of the
buyer thereunder, in order to support the value of the Collateral for a
third-party purchaser; provided, however, that if the Lender re-acquires the
assets acquired in the Acquisition under the terms of this Agreement as a result
of the exercise of the rights and remedies hereunder, any such noncompetition,
confidentiality or similar covenants contained in the Acquisition Documents
shall no longer be binding on the Lender.
 
12.3 Standards for Exercising Remedies.  To the extent that applicable law
imposes duties on the Lender to exercise remedies in a commercially reasonable
manner, the Co-Borrowers acknowledge and agrees that it is not commercially
unreasonable for the Lender (a) to fail to incur expenses reasonably deemed
significant by the Lender to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Co-Borrowers, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, including any warranties of title, (k) to purchase
insurance or credit enhancements to insure the Lender against risks of loss,
collection or disposition of Collateral or to provide to the Lender a guaranteed
return from the collection or disposition of Collateral, or (l) to the extent
reasonably deemed appropriate by the Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Lender in the collection or disposition of any of the Collateral.  The
Co-Borrowers acknowledge that the purpose of this section is to provide
non-exhaustive indications of what actions or omissions by the Lender would not
be commercially unreasonable in the Lender's exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
section.  Without limitation upon the foregoing, nothing contained in this
section shall be
 

LOAN AND SECURITY AGREEMENT - Page 39
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

construed to grant any rights to the Co-Borrowers or to impose any duties on the
Lender that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this section.
 
12.4 UCC and Offset Rights.  The Lender may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Lender, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys' and
paralegals' fees, and in such order of application as the Lender may, from time
to time, elect, any indebtedness of the Lender to any Obligor, however created
or arising, including balances, credits, deposits, accounts, or moneys of such
Obligor in the possession, control or custody of, or in transit to the
Lender.  The Obligors hereby waive the benefit of any law that would otherwise
restrict or limit the Lender in the exercise of its right, which is hereby
acknowledged, to appropriate at any time hereafter any such indebtedness owing
from the Lender to any Obligor.
 
12.5 Additional Remedies.  The Lender shall have the right and power to:
 
(a) instruct the Co-Borrowers, at their own expense, to notify any parties
obligated on any of the Collateral, including any Account Debtors, to make
payment directly to the Lender of any amounts due or to become due thereunder,
or the Lender may directly notify such obligors of the security interest of the
Lender, and/or of the assignment to the Lender of the Collateral and direct such
obligors to make payment to the Lender of any amounts due or to become due with
respect thereto, and thereafter, collect any such amounts due on the Collateral
directly from such Persons obligated thereon;
 
(b) enforce collection of any of the Collateral, including any Accounts, by suit
or otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;
 
(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;
 
(d) extend, renew or modify for one or more periods (whether or not longer than
the original period) the Note, any other of the Obligations, any obligation of
any nature of any other obligor with respect to the Note or any of the
Obligations;
 
(e) grant releases, compromises or indulgences with respect to the Note, any of
the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to the Note or any of
the Obligations;
 
(f) transfer the whole or any part of securities which may constitute Collateral
into the name of the Lender or the Lender's nominee without disclosing, if the
Lender so desires, that such securities so transferred are subject to the
security interest of the Lender, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that the Lender or
such nominee makes any further transfer of such securities, or any portion
thereof, as to whether the Lender or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;
 
(g) vote the Collateral;
 

LOAN AND SECURITY AGREEMENT - Page 40
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

(h) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Lender as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Co-Borrowers hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Lender's rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Co-Borrowers, any guarantor or other Person liable to the Lender for the
Obligations; and
 
(i) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Lender's rights
hereunder, under any Note or under any of the other Obligations.
 
The Co-Borrowers hereby ratify and confirm whatever the Lender may lawfully do
with respect to the Collateral and agrees that the Lender shall not be liable
for any error of judgment or mistakes of fact or law with respect to actions
taken in connection with the Collateral.
 
12.6 Attorney-in-Fact.  The Co-Borrowers hereby irrevocably make, constitute,
and appoint the Lender (and any officer of the Lender or any Person designated
by the Lender for that purpose) as the Co-Borrowers' true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Co-Borrowers' name, place and stead,
with full power of substitution, to (a) take such actions as are permitted in
this Agreement, (b) execute such financing statements and other documents and to
do such other acts as the Lender may require to perfect and preserve the
Lender's security interest in, and to enforce such interests in, the Collateral,
and (c) carry out any remedy provided for in this Agreement, including endorsing
the Co-Borrowers' name to checks, drafts, instruments, and other items of
payment, and proceeds of the Collateral, executing change of address forms with
the postmaster of the United States Post Office serving the address of the
Co-Borrowers, changing the address of the Co-Borrowers to that of the Lender,
opening all envelopes addressed to the Co-Borrowers, and applying any payments
contained therein to the Obligations.  The Co-Borrowers hereby acknowledge that
the constitution and appointment of such proxy and attorney-in-fact are coupled
with an interest and are irrevocable.  The Co-Borrowers hereby ratify and
confirm all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Agreement.
 
12.7 No Marshaling.  The Lender shall not be required to marshal any present or
future collateral security (including this Agreement and the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular
order.  To the extent that it lawfully may, the Co-Borrowers hereby agree that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Lender's rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Co-Borrowers hereby irrevocably waives the
benefits of all such laws.
 
12.8 Application of Proceeds.  The Lender will promptly, and in any event within
three (3) Business Days after receipt of cash or solvent credits from collection
of items of payment, proceeds of Collateral or any other source, apply the whole
or any part thereof against the Obligations secured hereby.  The Lender shall
further have the exclusive right to determine how, when and what application of
such payments and such credits shall be made on the Obligations, and such
determination shall be conclusive upon the Co-Borrowers.  Any proceeds of any
disposition by the Lender of all or any part of the Collateral may be first
applied by the Lender to the payment of expenses incurred by the Lender in
 

LOAN AND SECURITY AGREEMENT - Page 41
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

connection with the Collateral, including attorneys' fees and legal expenses as
provided for in Section 13 hereof.
 
12.9 No Waiver.  No Event of Default shall be waived by the Lender except in
writing.  No failure or delay on the part of the Lender in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder.  There
shall be no obligation on the part of the Lender to exercise any remedy
available to the Lender in any order.  The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity.  The
Co-Borrowers agree that in the event that the Co-Borrowers fail to perform,
observe or discharge any of their Obligations or liabilities under this
Agreement or any other agreements with the Lender, no remedy of law will provide
adequate relief to the Lender, and further agrees that the Lender shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.
 
12.10 Existence of Event of Default.  For avoidance of doubt, the Lender and the
Obligors agree that the rights and remedies of the Lender referred to in this
Section 12 shall be in effect only upon the occurrence and during the
continuation of an Event of Default.
 
Section 13. MISCELLANEOUS.
 
13.1 Obligations Absolute.  None of the following shall affect the Obligations
of the Obligors to the Lender under this Agreement or the Lender's rights with
respect to the Collateral:
 
(a) acceptance or retention by the Lender of other property or any interest in
property as security for the Obligations;
 
(b) release by the Lender of all or any part of the Collateral or of any party
liable with respect to the Obligations;
 
(c) release, extension, renewal, modification or substitution by the Lender of
the Note, or any note evidencing any of the Obligations, or the compromise of
the liability of any guarantor of the Obligations; or
 
(d) failure of the Lender to resort to any other security or to pursue the
Obligors or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.
 
13.2 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (A) ARE
VALID, BINDING, AND ENFORCEABLE AGAINST THE OBLIGORS AND THE LENDER IN
ACCORDANCE WITH THEIR RESPECTIVE PROVISIONS AND NO CONDITIONS EXIST AS TO THEIR
LEGAL EFFECTIVENESS; (B) CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF; AND (C) ARE THE FINAL
EXPRESSION OF THE INTENTIONS OF THE OBLIGORS AND THE LENDER.  NO PROMISES,
EITHER EXPRESSED OR IMPLIED, EXIST BETWEEN THE OBLIGORS AND THE LENDER, UNLESS
CONTAINED HEREIN OR THEREIN.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, SUPERSEDES ALL NEGOTIATIONS, REPRESENTATIONS, WARRANTIES,
COMMITMENTS, TERM SHEETS, DISCUSSIONS, NEGOTIATIONS, OFFERS OR CONTRACTS (OF ANY
KIND OR NATURE, WHETHER ORAL OR WRITTEN) PRIOR TO OR CONTEMPORANEOUS WITH THE
EXECUTION HEREOF WITH RESPECT TO ANY MATTER, DIRECTLY OR INDIRECTLY RELATED TO
THE
 

LOAN AND SECURITY AGREEMENT - Page 42
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE THE RESULT OF NEGOTIATIONS AMONG THE LENDER, THE
OBLIGORS AND THE OTHER PARTIES THERETO, AND HAVE BEEN REVIEWED (OR HAVE HAD THE
OPPORTUNITY TO BE REVIEWED) BY COUNSEL TO ALL SUCH PARTIES, AND ARE THE PRODUCTS
OF ALL PARTIES.  ACCORDINGLY, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
NOT BE CONSTRUED MORE STRICTLY AGAINST THE LENDER MERELY BECAUSE OF THE LENDER'S
INVOLVEMENT IN THEIR PREPARATION. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO.
 
13.3 Amendments; Waivers.  No delay on the part of the Lender in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Lender of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement or the other Loan Documents shall in any event
be effective unless the same shall be in writing and acknowledged by the Lender,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
13.4 FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF TEXAS LOCATED IN WACO, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION.  EACH OBLIGOR HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS AND
OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH OBLIGOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF TEXAS.  EACH
OBLIGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
13.5 WAIVER OF JURY TRIAL.  THE LENDER AND THE OBLIGORS, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE LENDER AND ANY OBLIGOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE OBLIGORS.
 

LOAN AND SECURITY AGREEMENT - Page 43
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

13.6 Assignability.  The Lender or any Eligible Assignee may at any time assign
to any Eligible Assignee the Lender's rights in this Agreement, the other Loan
Documents, the Obligations, or any part thereof (provided that any assignment of
any part of the Term Loan in principal amount of the Term Loan) and transfer the
Lender's rights in any or all of the Collateral, and the Lender thereafter shall
be relieved from all liability with respect to such Collateral.  In addition,
the Lender may at any time sell one or more participations in the Term Loan to
any Person.  The Lender may not otherwise assign its rights in this Agreement,
the Obligations, or any part thereof.  The Obligors may not sell or assign this
Agreement, or any other agreement with the Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of the
Lender.  Any assignment in violation of this Section 13.6 shall be void.  This
Agreement shall be binding upon the Lender and the Obligors and their respective
legal representatives and successors.  All references herein to the Obligors
shall be deemed to include any successors, whether immediate or remote.  In the
case of a joint venture or partnership, the term "Obligors" shall be deemed to
include all joint venturers or partners thereof, who shall be jointly and
severally liable hereunder.
 
13.7 Confirmations.  The Obligors and the Lender agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Term Loan then outstanding
under such Note.
 
13.8 Confidentiality.  The Lender agrees to use commercially reasonable efforts
(equivalent to the efforts the Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to it by or on behalf of the Obligors, including all information
designated as confidential, except that the Lender may disclose such information
as permitted under the Asset Purchase Agreement or (a) to Persons employed or
engaged by the Lender in evaluating, approving, structuring or administering the
Term Loan; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 13.8 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Lender to be compelled by any
court decree, subpoena or legal or administrative order or process; (d) as, on
the advice of the Lender's counsel, is required by law; (e) in connection with
the exercise of any right or remedy under the Loan Documents or in connection
with any litigation to which the Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about the Lender's
investment portfolio in connection with ratings issued with respect to the
Lender; (g) to any Affiliate of the Lender who may provide Lender products to
the Obligors or any Subsidiary, or (h) that ceases to be confidential through no
fault of the Lender.
 
13.9 Binding Effect.  This Agreement shall become effective upon execution by
the Obligors and the Lender.  If this Agreement is not dated or contains any
blanks when executed by the Obligors, the Lender is hereby authorized, without
notice to the Obligors, to date this Agreement as of the date when it was
executed by the Obligors, and to complete any such blanks according to the terms
upon which this Agreement is executed.
 
13.10 Governing Law.  This Agreement, the Loan Documents, and the Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Texas (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.
 
13.11 Enforceability.  Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such
 

LOAN AND SECURITY AGREEMENT - Page 44
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
13.12 Survival of Obligors Representations.  All covenants, agreements,
representations, and warranties made by the Obligors herein shall,
notwithstanding any investigation by the Lender, be deemed material and relied
upon by the Lender and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Note, and shall be deemed to be
continuing representations and warranties until such time as the Obligors have
fulfilled all of their Obligations to the Lender, and the Lender has been
indefeasibly paid in full in cash.  The Lender, in extending financial
accommodations to the Obligors, is expressly acting and relying on the aforesaid
representations and warranties.
 
13.13 Lender's Commitment To Financing.  This Agreement shall secure and govern
the terms of (a) any extensions or renewals of the Term Loan hereunder, and
(b) any replacement note executed by the Obligors and accepted by the Lender in
its sole and absolute discretion in substitution for any Note.
 
13.14 Time of Essence.  Time is of the essence in making payments of all amounts
due the Lender under this Agreement and in the performance and observance by the
Obligors of each covenant, agreement, provision and term of this Agreement.
 
13.15 Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
Agreement.  Receipt of an executed signature page to this Agreement by facsimile
or other electronic transmission shall constitute effective delivery
thereof.  Electronic records of executed Loan Documents maintained by the Lender
shall be deemed to be originals thereof.
 
13.16 Notices.  Except as otherwise provided herein, the Obligors waive all
notices and demands in connection with the enforcement of the Lender's rights
hereunder.  All notices, requests, demands, and other communications provided
for hereunder shall be in writing and addressed as follows:
 
To any Obligor:
c/o Equity Trust Company
225 Burns Road
Elyria, Ohio  44035
Attention: Jeff Desich
Telephone:(440) 323-5491, ext. 139
Facsimile:(440) 366-3750
E-mail:    j.desich@trustetc.com
   
With a copy to:
225 Burns Road
Elyria, Ohio  44035
Attention:Michael Dea
Telephone:(440) 323-5491, ext. 286
Facsimile:(440) 366-3750
E-mail:   m.dea@trustetc.com
   


LOAN AND SECURITY AGREEMENT - Page 45
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 



With a copy to:
Baker & Hostetler LLP
3200 National City Center
1900 East Ninth Street
Cleveland, Ohio  44114-3485
Attention:Phillip M. Callesen
Telephone:(216) 621-0200
Facsimile:(216) 696-0740
E-mail:    pcallesen@bakerlaw.com
   
To the Lender:
Sterling Trust Company
700 17th Street, Suite 2100
Denver, Colorado  80202
Attention:     Paul E. Maxwell, CFO
Telephone:(720) 956-5558
Facsimile:(720) 946-1187
E-mail:   pmaxwell@uwbank.com
   
With a copy to:
United Western Bancorp
700 17th Street, Suite 2100
Denver, Colorado  80202
Attention: Michael J. McCloskey, COO
Telephone:(720) 932-4282
Facsimile:(720) 932-9735
E-mail:   mmccloskey@uwbank.com
   
With copy to:
Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, Texas  75202
Attention:  T. Allen McConnell, Esq.
Telephone:  214-468-3355
Facsimile:     214-468-3599
E-mail:   amcconnell@hunton.com
   

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  All notices addressed as above shall be deemed to have been
properly given (a) if served in person, upon acceptance or refusal of delivery;
(b) if mailed by certified or registered mail, return receipt requested, postage
prepaid, or by recognized overnight courier, on the date (i) that it shall be
delivered to the address required by this Agreement, (ii) that delivery shall
have been refused at the address required by this Agreement, (iii) as of which
the postal or delivery service shall have indicated such notice to be
undeliverable at the address required by this Agreement, unless the sending
party has actual knowledge of a different address as being the primary address
of the addressee; and (c) if sent by facsimile or e-mail, delivery receipt
requested, upon receipt, as confirmed by transmission confirmation or delivery
receipt, respectively (and shall be immediately followed by hard copy sent by
certified or registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier).  No notice to or demand on the Obligors in any
case shall entitle the Obligors to any other or further notice or demand in
similar or other circumstances.


13.17 Costs, Fees, and Expenses.  The Obligors shall pay or reimburse the Lender
for all reasonable out-of-pocket costs (including travel costs), fees and
expenses incurred by the Lender or for which the Lender becomes obligated in
connection with the collection of the Obligations, or enforcement
 

LOAN AND SECURITY AGREEMENT - Page 46
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

of this Agreement, the other Loan Documents and all other documents provided for
herein or delivered or to be delivered hereunder or in connection herewith
(including any amendment, supplement, or waiver to any Loan Document), or during
any workout, restructuring or negotiations in respect thereof, including
reasonable consultants' fees and attorneys' fees and time charges of counsel to
the Lender (provided, however, that if the Lender has assigned any but less than
all of its rights pursuant to Section 13.6 and there is then more than one
lender, including the Lender, in respect to the Term Loan, the aforementioned
attorneys' fees and time charges of counsel to the Lender payable or
reimbursable by the Obligors shall be limited to those of a single set of
counsel to all such lenders, except to the extent that there exists any conflict
of interest, and then to those of only one set of conflicts counsel); and all
Non-Excluded Taxes and Other Taxes payable in connection with this Agreement or
the other Loan Documents.  In furtherance of the foregoing, the Obligors shall
pay any and all stamp and other such taxes, filing fees and other costs and
expenses incurred after the Closing Date in connection with this Agreement, any
Note and the other Loan Documents, and agrees to save and hold the Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such costs and expenses.  That
portion of the Obligations consisting of costs, expenses or advances to be
reimbursed by the Obligors to the Lender pursuant to this Agreement or the other
Loan Documents which are not paid on or prior to the date hereof shall be
payable by the Obligors to the Lender on demand.  If at any time or times
hereafter the Lender:  (a) employs counsel for advice or other representation
(i)  to represent the Lender in any litigation, contest, dispute, suit or
proceeding or to commence, defend, or intervene, or to take any other action in
or with respect to any litigation, contest, dispute, suit, or proceeding
(whether instituted by the Lender, the Obligors, or any other Person) in any way
or respect relating to this Agreement, the other Loan Documents or the Obligors'
business or affairs, or (ii) to enforce any rights of the Lender against the
Obligors or any other Person that may be obligated to the Lender by virtue of
this Agreement or the other Loan Documents; (b) takes any action to protect,
collect, sell, liquidate, or otherwise dispose of any of the Collateral; and/or
(c) attempts to or enforces any of the Lender's rights or remedies under the
Agreement or the other Loan Documents, the costs and expenses incurred by the
Lender in any manner or way with respect to the foregoing, shall be part of the
Obligations, payable by the Obligors to the Lender on demand.
 
13.18 Indemnification.  Each Obligor, jointly and severally, agrees to defend
(with counsel satisfactory to the Lender), protect, indemnify, exonerate, and
hold harmless each Indemnified Party from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and distributions of any kind or nature (including the
disbursements and the reasonable fees of counsel for each Indemnified Party
thereto, which shall also include, without limitation, reasonable attorneys'
fees and time charges of attorneys who may be employees of any Indemnified
Party), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state, or local laws or regulations, including securities laws,
Environmental Laws, commercial laws, and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the enforcement of the Lender's rights
and remedies under this Agreement, the Loan Documents, any Note, or any other
instruments and documents delivered hereunder or in connection herewith;
provided, however, that the Obligors shall not have any obligations hereunder to
any Indemnified Party with respect to matters determined by a court of competent
jurisdiction by final and nonappealable judgment to have been caused by or
resulting directly from a breach of or inaccuracy in a representation or
warranty of the Lender under the Asset Purchase Agreement, a breach or
non-performance by the Lender of any covenant under the Asset Purchase Agreement
or the willful misconduct or gross negligence of such Indemnified Party or its
Affiliates.  To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, the Obligors shall satisfy such undertaking to the maximum extent
permitted by applicable law.  Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each
 

LOAN AND SECURITY AGREEMENT - Page 47
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Indemnified Party on demand, and failing prompt payment, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by the Obligor, shall be added to the Obligations of the Obligors and
be secured by the Collateral.  The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.  WITHOUT LIMITATION OF THE FOREGOING, THE OBLIGORS AGREE THAT THE
FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO
LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING
ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PARTY.
 
13.19 Revival and Reinstatement of Obligations.  If the incurrence or payment of
the Obligations by any Obligor or the transfer to the Lender of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a "Voidable Transfer"), and if the Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees of the
Lender, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
 
13.20 Customer Identification – USA Patriot Act Notice.  The Lender hereby
notifies the Obligors that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the "Act"), and
the Lender's policies and practices, the Lender is required to obtain, verify
and record certain information and documentation that identifies the Obligors,
which information includes the name and address of the Obligors and such other
information that will allow the Lender to identify the Obligors in accordance
with the Act.
 
Section 14. NATURE AND EXTENT OF EACH OBLIGOR'S LIABILITY.
 
14.1 Joint and Several Liability.  Each Obligor agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lender the prompt payment and performance of, all Obligations and all agreements
under the Loan Documents.  Each Obligor agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and performance and not of
collection, that such obligations shall not be discharged until full payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or liable; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by the Lender with respect
thereto; (c) the existence, value or condition of, or failure to perfect a Lien
or to preserve rights against, any security or guaranty for the Obligations or
any action, or the absence of any action, by the Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Obligor; (e) any election by the Lender in any bankruptcy or similar proceeding
for the application of Section 1111(b)(2) of the Bankruptcy Code; (f) any
borrowing or grant of a Lien by any other Obligor, as debtor-in-possession under
Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of any
claims of the Lender against any Obligor for the repayment of any Obligations
under Section 502 of the Bankruptcy Code or otherwise; or (h) any other action
or circumstances that might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor, except full payment of all Obligations.
 

LOAN AND SECURITY AGREEMENT - Page 48
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

14.2 Waivers.
 
(a) Each Obligor expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Obligor.  Each Obligor waives all defenses
available to a surety, guarantor or accommodation co-obligor other than full
payment of all Obligations.  It is agreed among each Obligor and the Lender that
the provisions of this Section 14 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, the Lender
would decline to make Term Loan.  Notwithstanding anything to the contrary in
any Loan Document, and except as set forth in Section 14.3, each Obligor
expressly waives all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off, as well as all defenses
available to a surety, guarantor or accommodation co-obligor.  Each Obligor
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
 
(b) The Lender may, in its sole discretion, pursue such rights and remedies as
they deem appropriate, including realization upon Collateral by judicial
foreclosure or non-judicial sale or enforcement, without affecting any rights
and remedies under this Section 14.  If, in taking any action in connection with
the exercise of any rights or remedies, the Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Obligor or any other Person, whether because of any applicable laws
pertaining to "election of remedies" or otherwise, each Obligor consents to such
action by the Lender and waives any claim based upon such action, even if the
action may result in loss of any rights of subrogation that any Obligor might
otherwise have had but for such action.  Any election of remedies that results
in denial or impairment of the right of the Lender to seek a deficiency judgment
against any Obligor shall not impair any other Obligor's obligation to pay the
full amount of the Obligations.  Each Obligor waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Obligor's rights of subrogation against any other
Person.  The Lender may bid all or a portion of the Obligations at any
foreclosure or trustee's sale or at any private sale, and the amount of such bid
need not be paid by the Lender but shall be credited against the
Obligations.  The amount of the successful bid at any such sale, whether the
Lender or any other Person is the successful bidder, shall be conclusively
deemed to be the fair market value of the Collateral, and the difference between
such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of the Obligations guaranteed under this
Section 14, notwithstanding that any present or future law or court decision may
have the effect of reducing the amount of any deficiency claim to which the
Lender might otherwise be entitled but for such bidding at any such sale.
 
14.3 Extent of Liability; Contribution.
 
(a) Notwithstanding anything herein to the contrary, each Obligor's liability
under this Section 14 shall be limited to the greater of (i) all amounts for
which such Obligor is primarily liable, as described below, and (ii) such
Obligor's Allocable Amount.
 
(b) If any Obligor makes a payment under this Section 14 of any Obligations
(other than amounts for which such Obligor is primarily liable) (a "Guarantor
Payment") that, taking into account all other Guarantor Payments previously or
concurrently made by any other Obligor, exceeds the amount that such Obligor
would otherwise have paid if each Obligor had paid the
 

LOAN AND SECURITY AGREEMENT - Page 49
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such Obligor's Allocable Amount bore to the total Allocable
Amounts of all Obligors, then such Obligor shall be entitled to receive
contribution and indemnification payments from, and to be reimbursed by, each
other Obligor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The "Allocable Amount" for any Obligor shall be the maximum amount
that could then be recovered from such Obligor under this Section 14 without
rendering such payment voidable or avoidable under Section 548 of the Bankruptcy
Code or under any applicable state fraudulent transfer or conveyance act, or
similar statute or common law.
 
(c) Nothing contained in this Section 14 shall limit the liability of any
Obligor to pay the Term Loan made directly or indirectly to that Obligor, and
all accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Obligor shall be primarily liable for all purposes
hereunder.
 
14.4 Joint Enterprise.  Each Obligor has requested that the Lender make the Term
Loan available to the Obligors on a combined basis, in order to finance the
Obligors' business most efficiently and economically.  The Obligors' business is
a mutual and collective enterprise, and the Obligors believe that consolidation
of the Term Loan will enhance the borrowing power of each Obligor and ease the
administration of their relationship with the Lender, all to the mutual
advantage of the Obligors.  The Obligors acknowledge and agree that the Lender's
willingness to finance a portion of the purchase price of the Acquisition as
contemplated hereby and to administer the Collateral on a combined basis, as set
forth herein, is done solely as an accommodation to the Obligors and at the
Obligors' request.
 
14.5 Subordination.  Each Obligor hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the full payment of all Obligations.
 
14.6 Maximum Interest Rate.
 
(a) Limitation to Maximum Rate; Recapture.  No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate.  If at any time the
interest rate (the "Contract Rate") for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect.  As used herein, the term "Maximum Rate" means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge Borrower.  The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law.  Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate.  For purposes of determining the
Maximum Rate under Texas law, the applicable rate ceiling shall be the weekly
rate ceiling described in, and computed in accordance with, Chapter 303 of the
Texas Finance Code.
 
(b) Cure Provisions.  No provision of any Loan Document shall require the
payment or the collection of interest in excess of the maximum amount permitted
by applicable law.  If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan
 

LOAN AND SECURITY AGREEMENT - Page 50
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Document or otherwise in connection with this loan transaction, the provisions
of this Section shall govern and prevail and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto.  In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Borrower.  In determining whether or not the interest paid or payable
exceeds the Maximum Rate, Borrower and each Lender shall, to the extent
permitted by applicable law, (a) characterize any non-principal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the obligations outstanding hereunder so that
interest for the entire term does not exceed the Maximum Rate.
 
[SIGNATURE PAGE FOLLOWS]
 

LOAN AND SECURITY AGREEMENT - Page 51
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Co-Borrowers, the Guarantor and the Lender have executed
this Loan and Security Agreement as of the date first above written.
 

 
CO-BORROWERS:
     
EQUITY TRUST COMPANY
     
By: /s/ Jeffrey
Desich                                                                
 
Name: Jeffrey Desich
 
Title:   CEO
     
STERLING ADMINISTRATIVE SERVICES, LLC
     
By: /s/ Michael
Dea                                                                           
 
Name: Michael Dea
 
Title:   CFO
     
GUARANTOR:
     
EQUITY ADMINISTRATIVE SERVICES, INC.
     
By: /s/ Michael
Dea                                                                           
 
Name: Michael Dea
 
Title:   CFO
     
LENDER:
     
STERLING TRUST COMPANY
     
By: /s/  Paul E.
Maxwell                                                                           
 
Name:  Paul E. Maxwell
 
Title:    Chairman & CEO
   








Signature Page to Loan and Security Agreement
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1
 
Commercial Tort Claims
 
NONE.
 

Schedule 6.1 - 1
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Note
 

Exhibit A - Cover Page
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE




$46,049,830.06                                                                                                                         June
27, 2009


FOR VALUE RECEIVED, EQUITY TRUST COMPANY, a South Dakota trust company, and
STERLING ADMINISTRATIVE SERVICES, LLC, a Texas limited liability company
(collectively, the “Co-Borrowers”), hereby promise to pay to the order of
STERLING TRUST COMPANY, a Texas corporation (the “Lender”) at its offices at 700
17th Street, Suite 2100, Denver, Colorado, in lawful money of the United States
of America and in immediately available funds, the principal amount of FORTY-SIX
MILLION FORTY-NINE THOUSAND EIGHT HUNDRED THIRTY AND 06/100 DOLLARS
($46,049,830.06) or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term Loan extended by the Lender to the Co-Borrower
under the Loan Agreement referred to below on the dates and in the principal
amounts provided in the Loan Agreement and to pay interest on the unpaid
principal amount of the Term Loan, at such office, in like money and funds, for
the period commencing on the date of the Term Loan until the Term Loan shall be
paid in full, at the rates per annum and on the dates provided in the Loan
Agreement.
 
The Co-Borrowers hereby authorize the Lender to record in its records the amount
of the Term Loan and all interest rate elections and payments of principal in
respect thereof, which records shall, in the absence of manifest error, be
conclusive; provided, however, that the failure to make such notation with
respect to the Term Loan or payment shall not limit or otherwise affect the
obligations of the Co-Borrowers under the Loan Agreement or this Promissory Note
("Note").
 
This Note is executed in connection with that certain Loan and Security
Agreement dated as of June 27, 2009 among the Co-Borrowers, Equity
Administrative Services, Inc. as guarantor, and the Lender (such Loan Agreement,
as the same may be amended or otherwise modified from time to time, being
referred to herein as the "Loan Agreement").  The Loan Agreement, among other
things, contains provisions for acceleration of the maturity of the principal
evidenced by this Note upon the happening of certain stated events and for
prepayments of the Term Loan prior to the maturity of this Note upon the terms
and conditions specified in the Loan Agreement.  Capitalized terms used in this
Note have the respective meanings assigned to them in the Loan Agreement.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Texas and the applicable laws of the United States of America.
 
Each Co-Borrower and each surety, guarantor, endorser, and other party ever
liable for payment of any sums of money payable on this Note jointly and
severally waive notice, presentment, demand for payment, protest, notice of
protest and non-payment or dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, diligence in collecting, grace, and all
other formalities of any kind, and consent to all extensions without notice for
any period or periods of time and partial payments, before or after maturity,
and any impairment of any collateral securing this Note, all without prejudice
to the holder.
 

PROMISSORY NOTE, Page 1
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 



 

 
CO-BORROWERS:
     
EQUITY TRUST COMPANY
     
By:_____________________________________
 
Name: __________________________________
 
Title: ___________________________________
     
STERLING ADMINISTRATIVE SERVICES, LLC
     
By:_____________________________________
 
Name: __________________________________
 
Title: ___________________________________








PROMISSORY NOTE, Page 2 
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Guaranty
 

Exhibit B - Cover Page
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

GUARANTY AGREEMENT


WHEREAS, EQUITY TRUST COMPANY, a South Dakota trust company ("ETC"), STERLING
ADMINISTRATIVE SERVICES, LLC, a Texas limited liability company ("SAS"; ETC and
SAS each a "Co-Borrower" and collectively, the "Co-Borrowers"), and EQUITY
ADMINISTRATIVE SERVICES, INC., an Ohio corporation (the "Guarantor"), have
entered into that certain Credit and Security Agreement dated June 27, 2009,
among Co-Borrowers, Guarantor and STERLING TRUST COMPANY, a Texas trust company
(the "Lender") (such Loan and Security Agreement, as it may hereafter be amended
or otherwise modified from time to time, being hereinafter referred to as the
"Credit Agreement", and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement);
 
WHEREAS, the execution of this Guaranty Agreement is a condition to Lender's
obligations under the Loan and Security Agreement;
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantor hereby irrevocably and unconditionally
guarantees to Lender the full and prompt payment and performance of the
Guaranteed Indebtedness (hereinafter defined), this Guaranty Agreement being
upon the following terms:
 
1.           The term "Guaranteed Indebtedness", as used herein means all of the
"Obligations", as defined in the Loan and Security Agreement and shall include
any and all post-petition interest and expenses (including attorneys' fees)
whether or not allowed under any bankruptcy, insolvency, or other similar law;
provided that the Guaranteed Indebtedness shall be limited, with respect to
Guarantor, to an aggregate amount equal to the largest amount that would not
render Guarantor's obligations hereunder subject to avoidance under Section 544
or 548 of the United States Bankruptcy Code or under any applicable state law
relating to fraudulent transfers or conveyances.
 
2.           This instrument shall be an absolute, continuing, irrevocable and
unconditional guaranty of payment and performance, and not a guaranty of
collection, and Guarantor shall remain liable on its obligations hereunder until
the payment and performance in full of the Guaranteed Indebtedness.  No set-off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which any Co-Borrower may have against Lender or
any other party, or which Guarantor may have against any Co-Borrower, Lender or
any other party, shall be available to, or shall be asserted by, Guarantor
against Lender or any subsequent holder of the Guaranteed Indebtedness or any
part thereof or against payment of the Guaranteed Indebtedness or any part
thereof.
 
3.           If Guarantor becomes liable for any indebtedness owing by any
Co-Borrower to Lender by endorsement or otherwise, other than under this
Guaranty Agreement, such liability shall not be in any manner impaired or
affected hereby, and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor.  The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.
 
4.           In the event of default by any Co-Borrower in payment or
performance of the Guaranteed Indebtedness, or any part thereof, when such
Guaranteed Indebtedness becomes due, whether by its terms, by acceleration, or
otherwise, Guarantor shall promptly pay the amount due thereon to Lender,
without notice or demand, in lawful currency of the United States of America,
and it shall not be necessary for Lender, in order to enforce such payment by
Guarantor, first to institute suit or exhaust its remedies against any
Co-Borrower or others liable on such Guaranteed Indebtedness, or to enforce any
rights against any collateral which shall ever have been given to secure such
Guaranteed Indebtedness.  In the event such payment is made by Guarantor, then
Guarantor shall be subrogated to the rights then held by
 

GUARANTY AGREEMENT - Page 1
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

Lender with respect to the Guaranteed Indebtedness to the extent to which the
Guaranteed Indebtedness was discharged by Guarantor and, in addition, upon
payment by Guarantor of any sums to Lender hereunder, all rights of Guarantor
against any Co-Borrower, any other guarantor or any Collateral arising as a
result therefrom by way of right of subrogation, reimbursement, or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full of the Guaranteed Indebtedness.
 
5.           If acceleration of the time for payment of any amount payable by
any Co-Borrower under the Guaranteed Indebtedness is stayed upon the insolvency,
bankruptcy, or reorganization of any Co-Borrower, all such amounts otherwise
subject to acceleration under the terms of the Guaranteed Indebtedness shall
nonetheless be payable by Guarantor hereunder forthwith on demand by Lender.
 
6.           Guarantor hereby agrees that its obligations under this Guaranty
Agreement shall not be released, discharged, diminished, impaired, reduced, or
affected for any reason or by the occurrence of any event, including one or more
of the following events, whether or not with notice to or the consent of
Guarantor:  (a) the taking or accepting of collateral as security for any or all
of the Guaranteed Indebtedness or the release, surrender, exchange, or
subordination of any collateral now or hereafter securing any or all of the
Guaranteed Indebtedness; (b) any partial release of the liability of Guarantor
hereunder, or the full or partial release of any other guarantor from liability
for any or all of the Guaranteed Indebtedness; (c) any disability of any
Co-Borrower, or the dissolution, insolvency, or bankruptcy of any Co-Borrower,
Guarantor, or any other party at any time liable for the payment of any or all
of the Guaranteed Indebtedness; (d) any renewal, extension, modification,
waiver, amendment, or rearrangement of any or all of the Guaranteed Indebtedness
or any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (e) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
Lender to any Co-Borrower, Guarantor, or any other party ever liable for any or
all of the Guaranteed Indebtedness; (f) any neglect, delay, omission, failure,
or refusal of Lender to take or prosecute any action for the collection of any
of the Guaranteed Indebtedness or to foreclose or take or prosecute any action
in connection with any instrument, document, or agreement evidencing, securing,
or otherwise relating to any or all of the Guaranteed Indebtedness; (g) the
unenforceability or invalidity of any or all of the Guaranteed Indebtedness or
of any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (h) any payment by any
Co-Borrower or any other party to Lender is held to constitute a preference
under applicable bankruptcy or insolvency law or if for any other reason Lender
is required to refund any payment or pay the amount thereof to someone else;
(i) the settlement or compromise of any of the Guaranteed Indebtedness; (j) the
non-perfection of any security interest or lien securing any or all of the
Guaranteed Indebtedness; (k) any impairment of any collateral securing any or
all of the Guaranteed Indebtedness; (l) the failure of Lender to sell any
collateral securing any or all of the Guaranteed Indebtedness in a commercially
reasonable manner or as otherwise required by law; (m) any change in the
corporate existence, structure, or ownership of any Co-Borrower; or (n) any
other circumstance which might otherwise constitute a defense available to, or
discharge of, any Co-Borrower or Guarantor (other than payment of the Guaranteed
Indebtedness).
 
7.           Guarantor represents and warrants to Lender as follows:
 
(a)           All representations and warranties in the Loan and Security
Agreement relating to it are true and correct as of the date hereof and on each
date the representations and warranties hereunder are restated pursuant to any
of the Loan Documents with the same force and effect as if such representations
and warranties had been made on and as of such date except to the extent that
such representations and warranties relate specifically to another date.
 

GUARANTY AGREEMENT - Page 2
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

(b)           It has, independently and without reliance upon Lender and based
upon such documents and information as it has deemed appropriate, made its own
analysis and decision to enter into the Loan Documents to which it is a party.
 
(c)           It has adequate means to obtain from Co-Borrowers on a continuing
basis information concerning the financial condition and assets of Co-Borrowers
and it is not relying upon Lender to provide (and Lender shall have no duty to
provide) any such information to it either now or in the future.
 
(d)           The value of the consideration received and to be received by
Guarantor as a result of Co-Borrowers' entering into the Loan and Security
Agreement and Guarantor's executing and delivering this Guaranty Agreement is
reasonably worth at least as much as the liability and obligation of Guarantor
hereunder, and such liability and obligation and the Loan and Security Agreement
have benefited and may reasonably be expected to benefit Guarantor directly or
indirectly.
 
8.           Guarantor covenants and agrees that, as long as the Guaranteed
Indebtedness or any part thereof is outstanding or the Lender has any commitment
under the Loan and Security Agreement, it will comply with all covenants set
forth in the Loan and Security Agreement specifically applicable to it.
 
9.           When an Event of Default exists, Lender shall have the right to
set-off and apply against this Guaranty Agreement or the Guaranteed Indebtedness
or both, at any time and without notice to Guarantor, any and all deposits
(general or special, time or demand, provisional or final, but excluding any
account established by Guarantor as a fiduciary for another party) or other sums
at any time credited by or owing from Lender to Guarantor whether or not the
Guaranteed Indebtedness is then due and irrespective of whether or not Lender
shall have made any demand under this Guaranty Agreement.  The rights and
remedies of Lender hereunder are in addition to other rights and remedies
(including other rights of set-off) which Lender may have.
 
10.           (a)           Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior payment in full of all Guaranteed Indebtedness as herein
provided.  The Subordinated Indebtedness shall not be payable, and no payment of
principal, interest or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly by or on behalf of any Debtor (hereafter
defined) or received, accepted, retained or applied by Guarantor unless and
until the Guaranteed Indebtedness shall have been paid in full in cash; except
that prior to the occurrence and continuance of an Event of Default, Guarantor
shall have the right to receive payments on the Subordinated Indebtedness made
in the ordinary course of business.  After the occurrence and during the
continuance of an Event of Default, no payments of principal or interest may be
made or given, directly or indirectly, by or on behalf of any Debtor or
received, accepted, retained or applied by Guarantor unless and until the
Guaranteed Indebtedness shall have been paid in full in cash.  If any sums shall
be paid to Guarantor by any Debtor or any other Person on account of the
Subordinated Indebtedness when such payment is not permitted hereunder, such
sums shall be held in trust by Guarantor for the benefit of Lender and shall
forthwith be paid to Lender without affecting the liability of Guarantor under
this Guaranty Agreement and may be applied by Lender against the Guaranteed
Indebtedness in accordance with the Loan and Security Agreement.  Upon the
request of Lender, Guarantor shall execute, deliver, and endorse to Lender such
documentation as Lender may request to perfect, preserve, and enforce its rights
hereunder.  For purposes of this Guaranty Agreement and with respect to
Guarantor, the term "Subordinated Indebtedness" means all indebtedness,
liabilities, and obligations of any Co-Borrower or any Obligor other than
Guarantor (Co-Borrowers and such Obligors herein the "Debtors") to Guarantor,
whether such indebtedness, liabilities, and obligations now exist or are
hereafter incurred or arise, or are direct, indirect, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective
 

GUARANTY AGREEMENT - Page 3
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 
 
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by Guarantor.
 
(b)           Guarantor agrees that any and all Liens (including any judgment
liens), upon any Debtor's assets securing payment of any Subordinated
Indebtedness shall be and remain inferior and subordinate to any and all Liens
upon any Debtor's assets securing payment of the Guaranteed Indebtedness or any
part thereof, regardless of whether such Liens in favor of Guarantor, Lender
presently exist or are hereafter created or attached.  Without the prior written
consent of Lender, Guarantor shall not (i) file suit against any Debtor or
exercise or enforce any other creditor's right it may have against any Debtor,
or (ii) foreclose, repossess, sequester, or otherwise take steps or institute
any action or proceedings (judicial or otherwise, including the commencement of,
or joinder in, any liquidation, bankruptcy, rearrangement, debtor's relief or
insolvency proceeding) to enforce any obligations of any Debtor to Guarantor or
any Liens held by Guarantor on assets of any Debtor.
 
(c)           In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor's relief, or other insolvency proceeding involving any
Debtor as debtor, Lender shall have the right to prove and vote any claim under
the Subordinated Indebtedness and to receive directly from the receiver, trustee
or other court custodian all dividends, distributions, and payments made in
respect of the Subordinated Indebtedness until the Guaranteed Indebtedness has
been paid in full in cash.  Lender may apply any such dividends, distributions,
and payments against the Guaranteed Indebtedness in accordance with the Loan and
Security Agreement.
 
(d)           Guarantor agrees that all promissory notes, accounts receivable,
ledgers, records, or any other evidence of Subordinated Indebtedness shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty Agreement.
 
11.           No amendment or waiver of any provision of this Guaranty Agreement
or consent to any departure by Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by Lender except as
otherwise provided in the Loan and Security Agreement.  No failure on the part
of Lender to exercise, and no delay in exercising, any right, power, or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
12.           To the extent permitted by law, any acknowledgment or new promise,
whether by payment of principal or interest or otherwise and whether by
Co-Borrowers or others (including Guarantor), with respect to any of the
Guaranteed Indebtedness shall, if the statute of limitations in favor of
Guarantor against Lender shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.
 
13.           This Guaranty Agreement is for the benefit of Lender and its
successors and assigns, and in the event of an assignment of the Guaranteed
Indebtedness, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness.  This Guaranty Agreement is binding not only on Guarantor, but on
Guarantor's successors and assigns.
 
14.           Guarantor recognizes that Lender is relying upon this Guaranty
Agreement and the undertakings of Guarantor hereunder and under the other Loan
Documents to which each is a party in
 

GUARANTY AGREEMENT - Page 4
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

making extensions of credit to Co-Borrowers under the Loan and Security
Agreement and further recognizes that the execution and delivery of this
Guaranty Agreement and the other Loan Documents to which Guarantor is a party is
a material inducement to Lender in entering into the Loan and Security Agreement
and continuing to extend credit thereunder.  Guarantor hereby acknowledges that
there are no conditions to the full effectiveness of this Guaranty Agreement or
any other Loan Document to which it is a party.
 
15.           Any notice or demand to Guarantor under or in connection with this
Guaranty Agreement or any other Loan Document to which it is a party shall be
deemed effective if given to Guarantor, care of Co-Borrowers in accordance with
the notice provisions in the Loan and Security Agreement.
 
16.           Guarantor shall pay on demand all reasonable attorneys' fees and
all other reasonable costs and expenses incurred by Lender in connection with
the administration, enforcement, or collection of this Guaranty Agreement.
 
17.           Guarantor hereby waives promptness, diligence, notice of any
default under the Guaranteed Indebtedness, demand of payment, notice of
acceptance of this Guaranty Agreement, presentment, notice of protest, notice of
dishonor, notice of the incurring by any Co-Borrower of additional indebtedness,
and all other notices and demands with respect to the Guaranteed Indebtedness
and this Guaranty Agreement.
 
18.           The Loan and Security Agreement, and all of the terms thereof, are
incorporated herein by reference, the same as if stated verbatim herein, and
Guarantor agrees that Lender may exercise any and all rights granted to it under
the Loan and Security Agreement and the other Loan Documents without affecting
the validity or enforceability of this Guaranty Agreement.
 
19.           THIS GUARANTY AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR, LENDER WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED
INDEBTEDNESS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY AGREEMENT IS INTENDED BY GUARANTOR AND
LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY
AGREEMENT, AND NO COURSE OF DEALING AMONG GUARANTOR AND LENDER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT.  THERE ARE NO ORAL AGREEMENTS AMONG GUARANTOR AND LENDER.
 
20.           This Guaranty Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas and applicable laws of the
United States of America.
 

GUARANTY AGREEMENT - Page 5
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the date of the Credit Agreement.
 



 
GUARANTOR:
     
EQUITY ADMINISTRATIVE SERVICES, INC.
     
By:_____________________________________
 
Name: __________________________________
 
Title: ___________________________________
   








GUARANTY AGREEMENT - Page 6
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Compliance Certificate
 


 

Exhibit C - Cover Page
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE


The undersigned, duly appointed and acting _______________ of
__________________, being duly authorized, hereby delivers this Compliance
Certificate to the Lender, pursuant to Section 8.10 of that certain Loan and
Security Agreement, dated as of ________________, 2009 (as such Loan and
Security Agreement may be amended, restated, or otherwise modified from time to
time, the "Loan and Security Agreement"), among Equity Trust Company ("ETC"),
Sterling Administrative Services, LLC ("SAS"; ETC and SAS each a
"Co-Borrower" and collectively, the "Co-Borrowers"), Equity Administrative
Services, Inc. (the "Guarantor"), and Sterling Trust Company, (the
"Lender").  Terms defined in the Loan and Security Agreement, wherever used
herein, shall have the same meanings as are prescribed by the Loan and Security
Agreement.


1.           Obligors hereby deliver to the Lender [check as applicable]:


 
 
[_]
the fiscal year end financial statements with respect to balance sheets and
statement of income, and the certificates of such accountants required by
Section 8.8(a) of the Loan and Security Agreement each dated as of
________, ____; or



 
[_]
the financial statements with respect to balance sheets and statement of income,
required by Section 8.8(d) of the Loan and Security Agreement, dated as of
________, ____.



Such financial statements are complete and correct in all material respects and
have been prepared in accordance with GAAP (as applicable) applied consistently
throughout the periods reflected therein.


2.           The undersigned represents and warrants to the Lender that, except
as may have been previously or concurrently disclosed to the Lender in writing
by the Obligors, the representations and warranties contained in Section 7 of
the Loan and Security Agreement and contained in the other Loan Documents are
correct and complete on and as of the date of this Compliance Certificate as if
made on and as of the date hereof (except to the extent that such
representations and warranties are expressly by their terms made only as of the
Closing Date or another specified date).


3.           Attached hereto as schedule 1 are the calculations showing
compliance with the financial covenants set forth in Section 10 of the Loan and
Security Agreement.  All information contained herein and on the attached
schedules is true and correct.


4.           The undersigned represents and warrants to the Lender that as of
the date of this Compliance Certificate, except as previously or concurrently
disclosed to the Lender in writing by the Obligors, the Obligors are in
compliance in all material respects with all of their respective covenants and
agreements in the Loan and Security Agreement and the other Loan Documents and
the financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial conditions and the results
of the operations of the Persons reflected thereon, at the date and for the
periods indicated therein.


5.           The undersigned hereby states that, to the best of his or her
knowledge and based upon an examination sufficient to enable an informed
statement [check as applicable]:


 
[_]
No Default or Event of Default exists as of the date hereof or existed during
the period covered by the financial statements referenced in paragraph 1 of this
Compliance Certificate.






COMPLIANCE CERTIFICATE – Page 1
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

 
[_]
One or more Defaults or Events of Default exist as of the date hereof or existed
during the period covered by the financial statements referenced in paragraph 1
of this Compliance Certificate.  Included within Exhibit A attached hereto is a
written description specifying each such Default or Event of Default, its
nature, when it occurred, whether it is continuing as of the date hereof and the
steps being taken by the Obligors with respect thereto.  Except as so specified,
no Default or Event of Default exists as of the date hereof.





Date of execution of this Compliance Certificate: __________, ____.




_____________________________________________
 




By:                                                                       
 
Name:                                                                        
 
               __________________
 





COMPLIANCE CERTIFICATE – Page 2
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


to
COMPLIANCE CERTIFICATE


dated
______________,  20__








The following is attached to and made a part of the above referenced Compliance
Certificate.




[specify Defaults or Events of Default]


 

EXHIBIT A TO COMPLIANCE CERTIFICATE
70352.000002 EMF_US 26692578v13
 
 

--------------------------------------------------------------------------------

 
